Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 1 of 62
Ins! Q ht littler.com + 1.888.littler + info@littler.com

 

in some form optional benefit like a stock option plan), or one with an opt-out provision, could choose
another state’s law and venue.

What are the remedies for the employee under Section 925?

Section 925 says that in addition to injunctive relief, the employee can collect attorneys’ fees and other
remedies available by law. The statute does not identify specifically what these other remedies might be,
but the Digest’s reference to 423.5 suggests some potential for application of remedies available under the
Labor Code.

The remedy that is aoparently presumed to be applicable by the statute is injunctive relief, but exactly how
this would work is uncertain. Certainly, the oursuit of a declaratory judgment claim where the employee
seeks to have the choice of law and venue declared unenforceable is a logical rernedy, But tne statute’s
reference to injunctive relief is more puzzling.

The most logical way for Section 925 to come up is a situation wherein the employer has taken steps to
enforce the choice of law or venue in a court of law. Normally, courts are very reluctant to enjoin a party
from exercising the right to pursue legal relief in a court of law. For example, in the context of attempts to
enforce noncompete contract provisions that would be void under Cal. Bus. & Professions Code Section
16600, the California Supreme Court has previously ruled that a California court cannot enjoin an employer's
use of another state’s court to enforce a noncompete nor can it enjoin a foreign state court from going
forward with a legal action to enforce a noncompete.* And, in federal courts, the concept of using Section
16600 as basis for one court enjoining another court has been rejected under the Anti-Injunction Act.*
There is no apparent reason on the face of Section 925 why an employee's attempt to enjoin an employer
from using a court to enforce choice-of-law or venue provisions that offend Section 925 would be treated
any differently than attempts to enforce noncompete contracts unenforceable under Section 16600. This
does not mean that a declaratory judgment declaring the offending choice-of-law or venue provision in the
contract at issue void under Section 925 could not be pursued, nor does it mean that the employee could
not assert other remedies. It simply means the statute’s purported remedy of injunctive relief is suspect.

Can an arbitration agreement be used instead of court action to avoid Section 925?

By its terms, Section 925 applies to both court and arbitration adjudication matters. Consequently, on

its face it does not make a difference whether or not the controversy at issue is subject fo a mandatory
arbitration agreement. And, in fact, if the mandatory arbitration agreement itself is a condition of the
individual's employment and it has an offending choice-of-law or venue provision, these provisions in the
arbitration agreement might violate Section 925,

Legislative history candidly acknowledges the new law is being enacted to outlaw or limit the freedom to
enter into arbitration agreements. In fact, the legislative history behind the bill criticizea the entire notion
of arbitration at length, citing numerous criticisms of the process with almost no acknowledgement of

the benefits frequently cited in favor of the process.$ in many respects the legislative history focused on
criticisms of arbitration that arise in the consumer advocacy context and not the employment law context.
Consequently, it is ironic that the bill ended up as one that applies only to employment contracts.

To the extent that Section 925 was intended to force employers in California to stop using arbitration
agreements or to make all arbitration agreements with California employees subject to California law, it is not
likely to achieve this result. The United States Supreme Court nas repeatedly made it clear that mandatory

ey y

  

4

 

Insight is published by Littler Mendelson in order to review the latest developments in employment law. Insight is designed
to provide accurate and informative information and should not be considered legal advice.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 2 of 62
| a} S | g h C littler.com * 1.888.littler * info@littler.com

 

arbitration agreements governed by the Federal Arbitration Act (FAA) are enforceable under standards set
forth in the FAA and that the FAA preempts state laws that contradict it or that stand as an obstacle to the
accomplishment of the Federal law.® To the extent that an employer selects the FAA as governing law over
the agreement, it seems unlikely that California could, through force of state law, prohibit a U.S. citizen from
selecting and relying on a favorable federal law even if California believed the federal law somehow deprived
the individual of some of the protections of California law. Simply put, a state cannot legislate its way out of
the preemptive effective of a federal law.

From the perspective of the contract law underlying the formation of a binding contract, state laws do apply
to arbitration agreements even when they are covered by the FAA. To this extent, the selection of another
state’s law for the law governing contract formation might be covered and controlied by Section 925.
Conflicts-of-law principles frequently result in the choice of another state’s law in an arbitration agreement
with a California employee not being honored by a court in California anyway.’ So, there is certainly good
reason to question why such a sweeping new law was necessary to address a choice-of-law issue in

this context.

If the contract selects an out-of-state venue for the adjudication of disputes under the arbitration agreement,
this could also trigger application of Section 925. However, it is worth noting that for purposes of arbitration
agreements with most employees, it would be very difficult to enforce the selection of a highly inconvenient
and distant venue for the arbitration both under American Arbitration Association rules and under generally
applicable law prior to the passage of Section 925.3 Consequently, if preventing this kind of oppressive venue
selection activity was the motivation behind the statute, what the California legislature did was arguably
unnecessary and a lot like using a shotgun to kill a fly.

Does the retention of legal counsel exception apply if the agreement is not negotiable?

Section 925 does not apply if legal counsel for the employee is involved in negotiating the contract. This is
a potentially useful exception for employers at the executive level where individually negotiated agreements
may be more feasible, but it will have little application to the vast majority of agreements where for reasons
of practicality, consistency, and fairness among employees who hold the same or substantially similar
positions, an employer will want to use a uniform set of contract terms.

This new law applies to 2017 agreements, but what happens with existing agreements entered into before
January 1, 2017?

Agreements entered into before January 1, 2017, simply are not covered by Section 925. However, it is
important to note that the statute does not limit itself to contracts entered into on or after January 1. It
also covers contracts modified or extended on or after January 1, 2017. Tne modification or extension of a
contract can sometimes occur in ways that are easy for an employer or employee to overlook. By way of
example, a contract that expires by its terms at the end of the year but automatically rolls into a new year
if no notice is given might be viewed as extended; a contract that initially contained a specific initial salary
(subject to an increase through mutual agreement) might be deemed modified when the employee gets

a raise.

JOOP RG UPCOR SCO SCE? Gi (hdh Omar Sap. JIauiSe Sele Ctr r > Laemives

 

5

 

Insight is published by Littler Mendelson in order to review the latest developments in employment law. Insight is designed
to provide accurate and informative information and should not be considered legal advice.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 3 of 62

| NS| eo ht littler.com + 1.888.littler « info@littler.com

Practical Takeaways

Employers that have contracts in place with employees who primarily reside and work in California will want
to consider taking the following steps due to the passage of Section 925:

Review contracts that will be used in 2017 to determine if they have provisions that either (a) require
the adjudication of controversies in another state other than California, or (bo) choose the law of
another state other than California.

Consider removing potentially offending choice-of-law and/or venue provisions and replace them with
California selections or remain silent on choice of law and venue.

Where appropriate, consider adding an opt-out provision that does not make the contract a condition
of employment and allows the employee a window of time during which he or she may opt out of the
agreement before it becomes binding.

if the selection of another state’s law is going to be retained, then consider using a carve-out or
savings clause in employment agreements with California employees that recognizes the employee's
option to void the choice of law and that disclaims any intent to deprive the employee of the
substantive protection of California law with respect to a controversy arising in California.

Audit existing contracts to flag those that might offend Section 925 and might be likely to come up as
a modified or extended contract due to the presence of a fixed-term provision or other provisions (like
a set salary, position designation, or defined territory of responsibility) that are likely to be modified
over time.

Before going either (i) forward with litigation against a California employee in an out-of-state forum
based on a forum selection clause, or ii) seeking to enforce a choice-of-law clause that applies another
state’s law, evaluate whether Section 925 applies and wnether or not tne employee has engaged in any
conduct that might be viewed as an election to void or not void the potentially offensive

selection provisions.

6

 

Insight is published by Littler Mendelson in order to review the latest developments in employment law. Insight is designed
to provide accurate and informative information and should not be considered legal advice.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 4 of 62

Exhibit 6 - Supplemental Declaration of Elmer
Ferguson 121719
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 5 of 62

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

MARSH & MCLENNAN AGENCY LLC,

Plaintiff,
-against- No. 19-cv-03837 (VSB)
ELMER “RICK” FERGUSON, SUPPLMENTAL DECLARATION OF
ELMER FERGUSON
Defendant.

 

 

Elmer Ferguson, declares pursuant to 28 U.S.C. § 1746 and subject to the penalties of perjury that the
following is true and correct:

1. To the best of my knowledge I have never authorized MMA, MMAS, or any other entity to
create, copy, use, or retain my signature.

Dated: December 17, 2019

San Francisco CA

ws

=

=a

Elmer Ferguson
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 6 of 62

Reference 1 - Fraud on the Court and Abusive
Discovery
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 7 of 62

 

16 NEv.L. J, 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

FRAUD ON THE COURT AND ABUSIVE
DISCOVERY

David R. Hague*

Unbeknownst to many, federal courts have the power under the Federal
Rules of Civil Procedure to set aside judgments entered years earlier that were
obtained by “fraud on the court.” Fraud on the court, however, can take many
forms and courts and commentators agree that it is a nebulous concept. The
power to set aside a judgment requires courts to strike a balance between the
principles of justice and finality. A majority of courts require a showing, by clear
and convincing evidence, of intentional fraudulent conduct specifically directed
at the court itself. This standard is flawed. And courts that have adopted it are
abdicating their solemn responsibility as the gatekeeper to Justice because inno-
cent victims seeking to set aside judgments obtained by abusive discovery find
themselves as a square-peg trying to fit into a round hole. The remedial and equi-
table nature of the fraud-on-the-court doctrine and the great public policy that it
embodies militates against making that burden an impossible hurdle for victims
of abusive discovery.

This Article suggests that courts depart from the heightened standard used
to set aside judgments, particularly judgments obtained by abusive discovery.
Specifically, this Article advances a four-step process to resolve the ultimate in-
quiry: whether the abusive conduct caused the court not to perform in the usual
manner its impartial task of adjudging cases. Under this standard, courts will
more readily find that abusive discovery that undermines the integrity of the judi-
cial process or influences the decision of the court constitutes a fraud on the

court.
TABLE OF CONTENTS
INTRODUCTION ....ccccceceecccsecccsccceeseseneesessstseescepeseeeeeeseetentsneeeeeteeeseeceeestepsnesinaaga 708
IT. ABUSIVE DISCOVERY PRACTICE viccccccccccccccccccccsccssetserscsseuscesesaseeassaneens 711

A. Common Discovery Abuse
B. The Vutlnerable Victims .occcccccccccccccscccssscccsseeesscessneeesncccessuereenaneess
1. The Pro Se Liti gant .....ccccccccccccccsssecceesecetseesssceceesseeessaeseneaesens

 

2. The Attorney-Abandoned Litigant ..cccccccccccceseececteeetttereee 722

Il. FRAUD ON THE COURT ........ccccccccccccccceecsscseseseaeeessseeeeseteaassessessssaeeeenees 725
HI. ABUSIVE DISCOVERY AS FRAUD ON THE COURT AND

REEVALUATING THE STANDARD .......:::cccccecccccessceeeeseneeeeseseetseeeeeeneaaaee 730

A. The Offender and His DUty ...ccccccceccccceccceccecteeseeeseenteecaceeoneeenneeee 730

 

* Assistant Professor of Law, South Texas College of Law. I would like to thank my re-
search assistant, Laura Thetford, for her help with this article.

707
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 8 of 62

 

 

 

  

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM
708 NEVADA LAW JOURNAL [Vol. 16:707
B. Evaluation of the CONAUCE ....ccccccesceceecccetcteeesneeesveneesseneeersnatesenes 732
C. Consideration of the Victim’s Status (The Equitable
COMPONENE) iceccceccceecevnnecesneereenecerneeentaeoseneesensnereneaaees
D. Consideration of the Relief Being So
E. Illustration of the Four-Part Test .....cccccccccscsccctscsceeentecsesnecesneners
1. The Offending Party and His Duty voces eeceeeneeeeeteees
2. The Conduct
3. The ViCtirn eee cccceccececcnesene ree eeeenecnesnerieetisesaneeasesseseeeniessesegs
4. The Relich icccccccccccccscecsscsscscecseeseetececsnecacesneeessaeeeceeeeneentseeenteans
CONCLUSION vos eeerceenrereseneesnernecneeneseesneeseeeeeseeraecnecnsesteceeessesneecsecieneeerren

INTRODUCTION

There is an old adage that nice guys finish last. It is well documented that
in litigation, this maxim oftentimes rings true. General William Tecumesh
Sherman stated, “War is Hell!”' Litigation, some think, is like war. Make your
opponent’s life miserable, put them through hell, and you will eventually defeat
your adversary. Why is hardball litigation so common? Is it because it works
and frequently goes unpunished? As one scholar noted, “[t]hough perceptions
differ, there seems to be some consensus that adversary excess is frequent, of-
ten not by any standard justifiable as zealous representation, and that many
lawyers will indeed cross ethical lines when they think they can get away with
it, which, because of the weakness of monitoring agents, they usually do.”

When this abusive practice—sometimes referred to by lawyers and judges
as “Rambo-Lawyering”’—occurs during litigation, parties are equipped with
several tools under the rules of civil procedure to thwart improper behavior and
move the proceeding into civil territory. However, when attorney misconduct
or abusive discovery tactics result in favorable judgments to the offending par-
ties, the available remedies under the rules diminish substantially, and the party

 

' William Tecumseh Sherman, WIKIQUOTE, http://en.wikiquote.org/wiki/William_Tecum
seh_Sherman (last visited Jan. 5, 2016).
* Robert W. Gordon, The Ethical Worlds of Large-Firm Litigators: Preliminary Observa-
tions, 67 FORDHAM L. REv. 709, 736 (1998).
* The term “Rambo Lawyering” has been discussed in several legal articles. See, ¢.g., Jean
M. Cary, Rambo Depositions: Controlling an Ethical Cancer in Civil Litigation, 25
HorsTrA L. Rev. 561 (1996); Gideon Kanner, Welcome Home Rambo: High-Minded Ethics
and Low-Down Tactics in the Courts, 25 Loy. L.A. L. Rev. 81 (1991); Robert N. Sayler,
Rambo Litigation: Why Hardball Tactics Don’t Work, A.B.A. J., Mar. 1, 1988, at 79. More-
over, the District Court of Denver includes a “Rambo Lawyering”™ instruction to attorneys in
case management orders. The instruction reads as follows
This is a CIVIL division. “Rambo Lawyering” will not be tolerated. Counsel will treat jurors,
parties, witnesses, me, my staff and each other with professionalism, courtesy and respect at all
times. This applies not only to the actual trial, but to all aspects of the case, including discovery
and motions practice, and includes what is written as well as what is said.
Rambo Lawyering, WEINBERGER LAW OFFICES, http://weinbergerlawoffice .com/article_ram
bolawyering.asp (last visited Jan. 5, 2016).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 9 of 62

 

16 NEv. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 709

against whom the judgment was entered is now faced with a challenging legal
hurdle. A rancher from Nevada knows this story all too well.

In 2007, Judith Adams sued Susan Fallini for the death of her son after he
struck one of Ms. Fallini’s cows that was on a well-known highway in Neva-
da.* That stretch of highway is designated as “open range.”” Nevada law pro-
tects open-range ranchers from liability if vehicles strike their cattle.° Thus, Ms.
Fallini should have prevailed in the lawsuit because of this statutory defense,
but that did not happen.’ Instead, Ms. Fallini’s lawyer abandoned her during the
case and, among other things, failed to respond to plaintiff's requests for ad-
mission, which asked Ms. Fallini to admit that the accident did not occur on
open range, even though it did, and even though plaintiff and her attorney knew
it did.* Because she failed to answer the request for admission, she was deemed
to have admitted that the accident did not occur on open range, which obviated
her complete defense under Nevada law.’ Eventually, Ms. Fallini’s “admission”
led to a partial summary judgment in plaintiff's favor and an award of damages
in excess of $2.7 million.’

Was the type of conduct in the Fallini case just clever lawyering and profi-
cient advocacy? Or did the attorney act uncivilly or unethically in obtaining the
judgment and, consequently, violate rules of civil procedure and professional
conduct? More importantly, if the attorney knew the accident occurred on open
range and knew that the open-range defense provided a complete defense to
Fallini as a matter of law, did that attorney perpetrate a “fraud on the court”!
when he obtained summary judgment based on Fallini’s deemed admission of a
well-known false fact? The answer to this last question is puzzling.

While fraud on the court has been recognized for centuries as a basis for
setting aside a final judgment, it has been used for several other purposes under
the rules of civil procedure. Generally, fraud on the court is a fraud “directed to
the judicial machinery itself and is not fraud between the parties or fraudulent
documents .... It is thus fraud where ... the impartial functions of the court
have been directly corrupted.” interestingly, the term “fraud on the court” is

 

* Mike Blasky, Conflicted Judge’s Decision Looms in Rancher Lawsuit, LV. Rev.-I., July
28, 2014, at BOOL; see also Complaint at 2-4, Estate of Adams v. Fallini, No. CV24539
(Nev. 5th Dist. Ct. Jan. 31, 2007).

° Blasky, supra note 4.

© Id; see also NEV. REV. STAT. ANN. § 568.360(1) (West 2015) (providing that those who
own domestic animals do not have a duty to keep those animals off highways located on
“open range” and are not liable for any damage or injury resulting from a collision between a
motor vehicle and an animal on open range highways).

7 Blasky, supra note 4.

* Id.

° Id.

° Td.

" Fep. R. Civ. P. 60(d)(3).

® Robinson v. Audi Aktiengesellschaft, 56 F.3d 1259, 1266 (10th Cir. 1995) (emphasis
added) (citation omitted).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 10 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DocXx 4/12/16 6:31 PM

 

710 NEVADA LAW JOURNAL [Vol. 16:707

only mentioned in Rule 60(d)(3) of the Federal Rules of Civil Procedure, yet
courts have also used this doctrine to order dismissal or default under other
rules where a litigant has stooped to the level of fraud on the court.”

Generally, if a party wants to utilize the fraud-on-the-court doctrine as a
remedy under the rules of civil procedure, it must prove, by clear and convinc-
ing evidence, intentional fraudulent conduct specifically directed at the court
itself.’* Recent case law incorrectly suggests that this high standard for proving
fraud on the court—which several courts agree is reserved only for the most
egregious misconduct, such as a bribery of a judge or jury members—lacks any
flexibility or equitable components.’° Indeed, this rigid approach seems to dis-
regard entirely the victim’s status. It also creates a nearly impossible hurdle for
innocent victims seeking to set aside judgments obtained by attorney miscon-
duct. This flawed approach—particularly as courts apply the fraud-on-the-court
doctrine to abusive discovery practices resulting in favorable judgments to the
offending party—is inconsistent with the purpose of Rule 60(d)(3).

This Article suggests that courts depart from the heightened standard used
to set aside judgments secured by a fraud on the court. Specifically, this Article
advances a four-step process and recommends courts focus on one specific
question when evaluating whether conduct rises to the level of fraud on the
court: whether the conduct complained of caused the court not to perform in the
usual manner in its impartial task of adjudging cases.

Part I of this Article discusses the various forms of abusive discovery that
may lead to improper judgments, as well as some of the relevant rules of pro-
fessional conduct and civil procedure. Part I also discusses the classes of vic-
tims that are the most greatly impacted by abusive discovery. Part II introduces
the concept of “fraud on the court” and discusses its meaning, history, and use
in combating fraudulent litigation practice. Finally, Part HI introduces the four-
step process, which requires an examination of the following: (1) the offending
party and his duties, (2) the conduct at issue and its effect on the judicial ma-

 

" See, e.g., Combs v. Rockwell Int’l Corp., 927 F.2d 486, 488 (9th Cir. 1991) (relying on
Rule 11 where counsel made thirty-six changes on a deposition errata sheet after the client
advised that the transcript was accurate and the testimony was correct); Brockton Sav. Bank
v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 11-12 (1st Cir. 1985) (affirming district
court’s entry of default judgment under court’s inherent powers in response to defendant’s
abusive litigation practices); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir.
1983) (“[C]ourts have inherent power to dismiss an action when a party has willfully de-
ceived the court and engaged in conduct utterly inconsistent with the orderly administration
of justice.”); Eppes v. Snowden, 656 F. Supp. 1267, 1279 (E.D. Ky. 1986) (finding that
where fraud is committed upon the court, the court’s power to dismiss is inherent “to protect
the integrity of its proceedings”).

'S C.B.H. Resources, Inc. v. Mars Forging Co., 98 F.R.D. 564, 569 (W.D. Pa. 1983) (dis-
missing under Fed. R. Civ. P. 41(b) where party’s fraudulent scheme, including use of a bo-
gus subpoena, was “totally at odds with the ... notions of fairness central to our system of
litigation”).

4 See, e.g., Herring v. United States, 424 F.3d 384, 386-87 (3d Cir. 2005).

5 See, e.g., Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 11 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 711

chinery, (3) the victim’s status during the underlying litigation—i.e., whether
the harmed party was in a position to recognize and combat the fraud at issue
prejudgment—and (4) the relief sought. Part III also utilizes the four-step pro-
cess to demonstrate that advancing falsehoods during the discovery process is a
form of fraud on the court and that courts have equitable power to entertain a
party’s action that seeks to set aside a judgment based upon fraud during the
discovery process.

I. ABUSIVE DISCOVERY PRACTICE

A. Common Discovery Abuse

In a 2008 survey conducted by the American College of Trial Lawyers
Task Force on Discovery and the Institute for the Advancement of the Ameri-
can Legal System, 45 percent of those surveyed indicated they believed discov-
ery is abused in “almost every case.”!° And a recent law review article led with
this statement: “[o]ur discovery system is broken.”'’ Unfortunately, while the
system may be “broken” for some, it oftentimes works for others as it allows
them to gain a tactical advantage over their opponents.

Abusive discovery includes, among other things, expensive and time-
consuming “inundation ... with tons of motions, interrogatories, document re-
quests, deposition notices and other pre-trial disputes.” "® For example, in
Adelman v. Brady, the Pennsylvania district court held that an interrogatory re-
quest in a Title VII discrimination case was “extremely burdensome” where it
required the IRS to examine personnel files for records of reprimand with no
limitations, such as a date range or employed staff versus unemployed staff.”
The court found that this would “require the IRS to review thousands of
files.””° Accordingly, the request was determined to be unduly burdensome and
an abuse of discovery procedures.”!

Discovery abuse also includes trickery,” harassment,”* threats,” and inter-
ference with depositions.”° In Prize Energy Resources, L.P. v. Cliff Hoskins,

 

'© Gordon W. Netzorg & Tobin D. Kern, Proportional Discovery: Making It the Norm, Ra-
ther than the Exception, 87 DENV. U. L. REv. 513, 545 (2010) (quoting AM. COLL. OF TRIAL
LAWYERS TASK FORCE ON DISCOVERY & INST. FOR THE ADVANCEMENT OF THE AM. LEGAL
Sys., INTERIM REPORT & 2008 LITIGATION SURVEY OF THE FELLOWS OF THE AMERICAN
COLLEGE OF TRIAL LAWYERS, B-1 to B-2 (2008)).

 Netzorg & Kern, supra note 16, at 513.

'® Ronald L. Hicks, Jr., Strategies and Tips for Dealing with Dirty Litigation Tactics by Op-
posing Counsel, Emp. & Las. L. 153, 159 (May 2013).

® Adelman v. Brady, No. 89-4714, 1990 WL 39147, at *2 (E.D. Pa. Mar. 28, 1990).

0 Id.

2l See id.

2 Prize Energy Res., L.P. v. Cliff Hoskins, Inc., 345 $.W.3d 537, 573 (Tex. App. 2011).
 Id.; Adelman, 1990 WL 39147, at *2.

4 Prize Energy Res., 345 S.W.3d at 573, Florida Bar v. Ratiner, 46 So.3d 35, 37 (Fla. 2010)
(per curiam).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 12 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

712 NEVADA LAW JOURNAL [Vol. 16:707

Inc., an attorney engaged in trickery when he “secur[ed] documents under false
pretenses” during discovery.”° The attorney used a “false letterhead” to contact
potential witnesses regarding a case and purported to be a “businessman” for an
oil and gas company.”

In addition to his trickery, the same attorney also engaged in harassment to
obtain discovery information.”® For example, he contacted the opposing party
and “continually badgered him to produce documents that had already been
provided,” even after the party obtained counsel.” Additionally, he threatened
the opposing party with “criminal penalties” if the party failed to comply.”

Attorneys frequently adopt similar behavior to interfere with depositions
and thwart truth telling or disclosure of facts. In re Fletcher is illustrative.’! In
Fletcher, an attorney threatened a police-officer witness with civil liability dur-
ing his deposition as a means of intimidation by telling the officer that he had
been added to an amended complaint alleging a Bivens action against the of-
ficer.*”

Aside from improper and unethical threats, other parties engage in Rambo-
Litigation tactics to deter depositions.** In Van Pilsum v. Iowa State University
of Science and Technology, the court found that an attorney’s conduct was
sanctionable when he “monopolize[d] 20% of his client’s deposition.’ There,
the attorney interrupted and objected to opposing counsel’s questioning so of-
ten that between the “167 page deposition ... only four segments [exist] where
five or more pages occur without an interruption.” He also groundlessly at-
tacked opposing counsel for his “ethics, litigation experience, and honesty.”*°
For this behavior, the attorney was sanctioned and a protective order was is-
sued.”

While the above clearly demonstrates abusive discovery tactics and mis-
conduct, the instances likely did not rise to fraud on the court. Throw in dis-
honest behavior by an officer of the court, however, and a strong argument be-
gins to unfold that a fraud on the court may be in the works. Indeed, the most

 

3 In re Fletcher, 424 F.3d 783, 785 (8th Cir. 2005); Van Pilsum v. Iowa State Univ. of Sci.
and Tech., 152 F.R.D. 179, 180-81 (S.D. Iowa 1993) (order on motion to compel); Hall v.
Clifton Precision, 150 F.R.D. 525, 526 (E.D. Pa. 1993).

© Prize Energy Res., 345 S.W.3d at 577.

7 Id. at 573.

8 Id.

? Id.

30 Td.

| See generally 424 F.3d 783 (8th Cir. 2005).

Td. at 790.

See, e.g., Van Pilsum v. lowa State Univ. of Sci. and Tech., 152 F.R.D. 179, 181 (S.D.
Iowa 1993) (order on motion to compel).

3+ Td.

% Id. at 180.

% Td,

*” Id. at 181.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 13 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 713

harmful form of discovery abuse is likely in the form of attorney deceit. No one
can dispute “the discovery system is designed to facilitate truth-finding.”** Yet,
deception during discovery is all too common. As one scholar noted, “one rea-
son for [attorney misconduct] is the tension inherent in the discovery pro-
cess.” Absent information protected by the attorney-client privilege or work-
product doctrine, the rules of civil procedure require full disclosure during dis-
covery; yet providing an opposing party with information that might harm the
client’s case seems to conflict with zealous advocacy.” This quandary appears
to be a true Catch-22 from which there is no escape. Thus, when these mutually
conflicting situations arise, “the natural tendency for many lawyers is to resist
the disclosure of client information’! or consciously deceive the opposing par-
ty in order to gain a tactical advantage.

In In re Shannon,” for example, a lawyer—the subject of the complaint
filed by the State Bar of Arizona—materially altered some of his client’s
handwritten answers to interrogatories without providing a copy of the altered
interrogatories to his client.*? After the client terminated the lawyer—but while
the lawyer was still acting as the attorney of record—he submitted the altered
interrogatories, along with the verification to the court for support of a motion
for summary judgment." Fortunately, the lawyer’s motion was denied,” and
the court did not have to discuss whether the lawyer committed fraud upon the
court. The opinion arose out of disciplinary proceedings, so the focus was
whether the attorney violated certain rules of conduct and ethics, not whether a
fraud on the court occurred. Further, despite the altered interrogatories submit-
ted to the court, no judgment was ever obtained, and therefore, the parties were
not seeking to set aside any judgment.”° If, however, a judgment was obtained
in favor of the lawyer’s client based on the doctored answers to the interrogato-
ries, would this be sufficient to set aside the judgment for fraud on the court
pursuant to Rule 60(d)(3)? The answer is unclear.

In another similar case, /n re Griffith,” an attorney was disciplined for fail-
ing to make critical disclosures during discovery and trial concerning his cli-
ent’s medical records and treatment.** In that case, the lawyer represented the
estate of Morris Pina, Jr. in a lawsuit against the City of New Bedford for po-

 

* W. Bradley Wendel, Rediscovering Discovery Ethics, 79 MARQ. L. REV. 895, 895 (1996).
* Alex B. Long, Attorney Deceit Statutes: Promoting Professionalism Through Criminal
Prosecutions and Treble Damages, 44 U.C. Davis L. REV. 413, 423 (2010).

” Id,

“Td,

© See generally 876 P.2d 548 (Ariz. 1994), modified, 890 P.2d 602 (Ariz. 1994).

® Id.at 552.

“4 Id. at 556.

8 Td.

“” Id. at 577.

* 800 N.E.2d 259 (Mass. 2003).

* Id. at 259.

é

x
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 14 of 62

 

16 Nev. L. J, 707, HAGUE - FINAL. bocx 4/12/16 6:31 PM

 

714 NEVADA LAW JOURNAL [Vol. 16:707

lice misconduct.’’ New Bedford police officers arrested Pina and, while in cus-
tody, he died.”° Before commencing the trial, however, the lawyer for the estate
learned that Pina was being treated for medical problems and had tested posi-
tive for human immunodeficiency virus ( HIV).”’ And when specifically asked
through interrogatories whether Pina had ever been treated or admitted to a
hospital prior to the alleged incident, the estate responded that it had no
knowledge of any treatment or admissions.” These responses were false. The
estate was also served with a request for documents, including a request to pro-
duce all medical records with any doctor or hospital rendering treatment on be-
half of Pina for a period of five years prior to Pina’s death.** The lawyer never
produced the documents he had in his possession that would have been respon-
sive to this request.” Furthermore, the attorney retained an expert economist to
testify on damages arising from Pina’s alleged wrongful death.”* However, the
lawyer never told the expert about the HIV.*° Accordingly, the expert calculat-
ed the decedent’s total loss of pleasure of life exceeded two million dollars.””
At trial, the estate was awarded damages in the amount of $435,000.°°

But, during trial the defendant learned of the HIV and opposing counsel’s cal-
culated efforts to conceal this material information.’ Following trial, the par-
ties settled for $555,000 and defense counsel sought sanctions against the law-
yer, alleging that he had withheld this critical information during discovery and
trial.” After a hearing, the judge entered an order in which he found that the
lawyer had “engaged in a pattern of activity to hide [Pina’s HIV status] from
the defendants and initially ... from the court, and had engaged in deliberate
misconduct in connection with [plaintiffs] responses to the defendants’ inter-
rogatories.”°! Again, the court was not forced to analyze Rule 60(d)(3) because
the attorneys uncovered the deceit before a judgment was rendered. However,
had plaintiff prevailed at trial, would the defendant have a case to set aside the
judgment for fraud upon the court? Did the plaintiff intentionally aim the false
responses directly at the court? Could the failure disclose relevant information
cause the court not to perform in the usual manner its impartial task of adjudg-
ing cases? Or was this just ordinary fraud between the parties?

 

” Id.

°° Id. at 260.
Td,

Id. at 261.

* Id,

dd.

* Id.

6 Td,

7 Ed.

8 Id. at 260.

Id. at 262.

Id. at 260, 262.
Id, at 262 (internal quotation marks omitted).

oa

59

S

6l

6
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 15 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 715

In another case, In re Estrada,” the lawyer—who was representing a
pharmacy in a personal injury action resulting from a pharmacist accidently
filling a child’s prescription with methadone—misled the court by falsely deny-
ing the plaintiff's request for admission of fact.°* The lawyer’s indiscretion was
not just a minor oversight, but rather a critical omission that could make or
break the plaintiff's case against the pharmacy.”* Indeed, the case resulted in a
mistrial after it became apparent that a prescription introduced into evidence,
intended to prove that the pharmacy could account for all its dispensed metha-
done, was a forgery.” Fraud on the court?

Unfortunately, the foregoing represents just a small number of cases where
deceit and fraud are present. One would hope that the majority of attorneys un-
derstand and acknowledge that zealous representation—even aggressive repre-
sentation—can always be accomplished through playing by the rules. Indeed,
despite the tension of litigation, lawyers are always responsible for maintaining
the ethical standards of the profession. These standards and ethical obligations
are governed by a combination of sources,”° which include the Federal Rules of
Civil Procedure, state rules, and laws governing attorney conduct.” Violating
or otherwise ignoring these discovery-based rules have broad implications. As
one court noted,

A lawyer who seeks excessive discovery given what is at stake in the litigation,
or who makes boilerplate objections to discovery requests without particulariz-
ing their basis, or who is evasive or incomplete in responding to discovery, or
pursues discovery in order to make the cost for his or her adversary so great that
the case settles to avoid the transaction costs, or who delays the completion of
discovery to prolong the litigation in order to achieve a tactical advantage, or
who engages in any of the myriad forms of discovery abuse that aré so com-
monplace is ... hindering the adjudication process, and . . . violating his or her
duty of loyalty to the “procedures and institutions” the adversary system is in-
tended to serve.”

Notwithstanding the procedural and ethical components of these rules,
there will always be lawyers and parties that simply disregard or sidestep the
rules to gain an advantage. And it does not matter whether the rule falls within
a “gray area” of law or is replete with obvious warnings and penalties designed
to deter the offending party from abusive practice.

Consider, for example, Rule 26(g) of the Federal Rules of Civil Procedure.
This rule-—“[o]ne of the most important, but apparently least understood or fol-

 

a

* 143 P.3d 731 (N.M. 2006).

% Id. at 735.

Id,

Id.

See Debra Lyn Bassett, E-Pitfalls: Ethics and E-Discovery, 36 N. Ky. L. REv. 449, 450
(2009).

7 Td,

* Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354, 362 (D. Md. 2008) (citation
omitted).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 16 of 62

 

16 Nev. L. 3.707, HAGUE - FINAL.Docx 4/12/16 6:31 PM

 

716 NEVADA LAW JOURNAL [Vol. 16:707

lowed, of the discovery rules””’—clearly and expressly requires that “every
discovery request, response, or objection be signed by at least one attorney of
record, ... or by the [client], if unrepresented.” The signature “certifies that to
the best of the person’s knowledge, information, and belief formed after a rea-
sonable inquiry,” the discovery is complete and correct, and that the discovery
request, response, or objection is
(i) consistent with these rules and warranted by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law, or for establishing
new law; (ii) not interposed for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; and (iii) neither
unreasonable nor unduly burdensome or expensive, considering the needs of the
case, prior discovery in the case, the amount in controversy, and the importance
of the issues at stake in the action.”'
If a lawyer or party makes the certification required by Rule 26(g) that violates
the rule, the court “must” impose an appropriate sanction, which may include
an order to pay reasonable expenses and attorney’s fees caused by the viola-
tion.”? But do fraudulent responses to written discovery, for example, expose a
party to default or dismissal for committing fraud on the court?

Rule 26 is clear on its face and in its purpose: deter abusive discovery and
sanction offending parties for misconduct in discovery. One would think that
the transparencies of the rule and the obvious consequences for compliance
would have a strong deterrent effect, yet that is not always the case. In addition
to Rule 26, other remedies exist to prevent abusive discovery, including sanc-

 

® Id. at 357.

” Fep.R. CIV. P. 26(g).

™ Td,

” Id. The Advisory Committee’s Notes to Rule 26(g) provide further guidance:
Rule 26(g) imposes an affirmative duty to engage in pretrial discovery in a responsible manner
that is consistent with the spirit and purposes of Rules 26 through 37. In addition, Rule 26(g) is
designed to curb discovery abuse by explicitly encouraging the imposition of sanctions. The
subdivision provides a deterrent to both excessive discovery and evasion by imposing a certifica-
tion requirement that obliges each attorney to stop and think about the legitimacy of a discovery
request, a response thereto, or an objection... .

If primary responsibility for conducting discovery is to continue to rest with the litigants, they
must be obliged to act responsibly and avoid abuse. With this in mind, Rule 26(g), which paral-
lels the amendments to Rule [1, requires an attorney or unrepresented party to sign each discov-
ery request, response, or objection... .

Although the certification duty requires the lawyer to pause and consider the reasonableness of
his request, response, or objection, it is not meant to discourage or restrict necessary and legiti-
mate discovery. The rule simply requires that the attorney make a reasonable inquiry into the
factual basis of his response, request, or objection.

The duty to make a “reasonable inquiry” is satisfied if the investigation undertaken by the at-
torney and the conclusions drawn therefrom are reasonable under the circumstances. It is an ob-
jective standard similar to the one imposed by Rule 11.

Feb. R. Civ. P. 26(g) advisory committee’s notes to the 1983 amendments (emphasis added)
(citations omitted).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 17 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 717

tions,” discovery statutes,’ and misconduct-reporting boards.” These rules
and remedies share a few common shortfalls. First, they are written and used to
deter abusive conduct during the litigation. However, these rules have little
utility post-judgment (ie., if abusive discovery leads to an improper judgment,
these rules have minimal value or impact). Second, while these rules may com-
bat abuse that otherwise might lead to improper judgments, the rules are plainly
more effective in the hands of competent attorneys who understand how they
operate and how they can potentially deter attorney misconduct. Yet, when vic-
tims of abusive discovery are representing themselves pro se, or have been
abandoned by counsel, the rules serve a very limited function, if any, in these
victims’ hands.

B. The Vulnerable Victims

Abusive discovery practice comes in all shapes and sizes. From the multi-
billion-dollar case with hundreds of defendants to the ten-thousand dollar
breach of contract case, one is likely to find attorneys engaging in unsound liti-
gation tactics. Any party on the receiving end of this abuse is a victim and has
standing to seek redress from the court. However, abusive discovery’s impact
seems to be far greater for two classes of victims: the pro se litigant and the at-
torney-abandoned litigant. Should these victims receive special treatment when
faced with judgments obtained by fraud? Is their status relevant to the court’s
analysis under Rule 60(d)(3)—i.e., should the courts be more flexible and will-
ing to set aside judgments in cases where the victim was not adequately repre-
sented by counsel when the fraud occurred?

I. The Pro Se Litigant

The saying goes, “one who is his own lawyer has a fool for a client.””° In
Powell v. Alabama," the Supreme Court wrote,
Even the intelligent and educated layman has small and sometimes no skill in

the science of law. ... He lacks both the skill and knowledge adequately to pre-
pare his defense, even though he have a perfect one. He requires the guiding

 

3 See, e.g. In re Lucas, 789 N.W.2d 73, 78 (N.D. 2010) (suspending an attorney for mis-
conduct). Sanctions can also include paying opposing party’s attorney’s fees.

™ See, e.g., FED. R. Civ. P. 26(b)(2)(C) (providing that a court “must limit the frequency or
extent of discovery”); FED. R. Civ. P. 33(a)(1) (providing that “[u]nless otherwise stipulated
or ordered by the court, a party may serve on any other party no more than 25 written inter-
rogatories”); FED. R. Civ. P. 37(a)(1) (allowing a party to compel discovery); FED. R. Civ.P.
45(d)(3)(A) (authorizing a district court to quash a subpoena if it subjects a person, including
a non-party, to an undue burden, fails to allow for a reasonable time for compliance, or re-
quires disclosure of confidential information).

75 Outback Steakhouse of Florida., Inc. v. Markley, 856 N.E.2d 65, 85 (Ind. 2006) (disci-
plining by ethics committee for false statements); People v. Scruggs, 52 P.3d 237, 241 (Colo.
2002) (holding that disbarment was an appropriate remedy for abuse).

% Faretta v. California, 422 U.S. 806, 852 (1975) (Blackmun, J., dissenting).

7 Powell v. Alabama, 287 U.S. 45 (1932).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 18 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31PM

 

718 NEVADA LAW JOURNAL [Vol. 16:707

hand of counsel at every step in the proceeding against him. Without it, though
he be not guilty, he faces the danger of conviction because he does not know
how to establish his innocence. If that be true of men of intelligence, how much
more true is it of the ignorant and illiterate, or those of feeble intellect.”

So why would anyone choose to appear pro se? The likely response is that
they have no choice. They are victims of a legal market failure. On the demand
side, most Americans struggle to find a lawyer to provide them with legal ad-
vice. On the supply side, law school graduates and other lawyers are either un-
employed or underemployed.” Chief Justice Warren Burger predicted thirty-
five years ago that America was turning into “a society overrun by hordes of
lawyers, hungry as locusts.”*? But what are these lawyers craving? Pro bono
work? Serving the underprivileged? Not likely. Lawyers, generally, provide for
the legal needs of those individuals and businesses that can deliver a secure re-
tainer and pay a considerable amount of money. However, there are only so
many low-risk, high-paying clients around. As a result, scores of the American
population are forced to represent themselves because lawyers are either not
willing to take on the risk of not being paid or not willing to devote a signifi-
cant amount of time to serving the underprivileged.

This “pro se” problem was recently highlighted in states where foreclo-
sures require a judge’s approval. “[H]omeowners in default have traditionally
surrendered their homes without ever coming to court to defend themselves.”*!
That inaction, however, has begun to recede.” Indeed, “fwlhile many foreclo-
sures are still unopposed, courts are seeing a sharp rise in cases where defend-
ants show up representing themselves.”*? Some courts “welcome[] the influx of
parties defending themselves.”** Louis McDonald, the chief judge for New
Mexico’s Thirteenth Judicial District, acknowledged that “[s]ome of [the pro se
defendants] have fairly legitimate defenses.”*° But the law grows more com-
plex as cases progress through litigation, and several of the pro se defendants
are in over their heads and unable to combat abusive practice.®° These parties
are susceptible to the problems highlighted above. “Admit you signed the loan
documents.” “Admit you are in default.” “Admit we hold the deed of trust
against your home and we are the entitled beneficiaries.” If true, these requests
to admit, alone, could establish a lender’s prima facie foreclosure case. But
what if the plaintiff submitting these requests was not the beneficiary? What if
they were not in possession of the promissory note and the deed of trust? That

 

*% Td. at 69.

™® Michael S. Hooker & Guy P. McConnell, Too Many Lawyers—Is It Really a Problem?,
FED. LAW., Sept. 2014, at 62, 63-64.

* Warren E. Burger, Our Vicious Legal Spiral, 16 JuDGES’ J. 22, 49 (1977).

5! David Streitfeld, For the Foreclosed, Themselves, N.Y . TIMES, Feb. 3, 2011, at BL.

© Id.

8 Td.

rd,

8 Td.

6 Td.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 19 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 719

alone would be sufficient to prevent the lender from foreclosing. If the requests
went unanswered, they would be deemed admitted.*’ By asking the homeown-
ers to admit known falsehoods and then injecting those falsehoods into the
court system to support a motion for summary judgment, would the plaintiff
seeking to foreclose be committing fraud on the court?

New York has experienced similar issues. Before 2008, “about 90 percent
of foreclosure defendants never appeared before a judge.”**® However, with new
mandatory settlement laws in place, “more than three-quarters of defendants
now show up to court, about 32,000 in the first [ten months of 2010].”°° How-
ever, only about 12,000 had a lawyer.” The other 20,000 were in charge of
their own fate. “We’re getting the people in here, getting them to the table with
the bank, but I don’t know what happens to these cases long term,” said Paul
Lewis, chief of staff to New York’s chief administrative judge.”! “Many of the
homeowners would do much better with an attorney.”

Unlike criminal proceedings, the right to counsel is not absolute in civil
cases.”* This further strengthens the argument that most pro se appearances by
civil litigants are not voluntary, but instead result because they simply cannot
afford attorneys to represent them. This is especially true when one considers
the potential costs involved with discovery alone. Indeed, “[p]erhaps the great-
est driving force in litigation today is discovery. Discovery abuse is a principal
cause of high litigation transaction costs.””* Unfortunately, “in far too many
cases, economics—and not the merits—govern discovery decisions.”” The re-
sult is that “[lJitigants of moderate means are often deterred through discovery
from vindicating claims or defenses, and the litigation process all too often be-
comes a war of attrition for all parties.””°

If the right to counsel were absolute in civil cases, pro se appearances
would decrease significantly, if not entirely. For several justifiable reasons,
however, this is not how the American legal system functions. Because of this,
some courts accord pro se litigants a certain degree of leniency, particularly

 

® See, e.g., FED. R. Civ. P. 36(a)(3) (stating that “[a] matter is admitted unless, within 30
days after being served, the party to whom the request is directed serves on the requesting
party a written answer or objection addressed to the matter and signed by the party or its at-
torney”).

8 Streitfeld, supra note 83.

© Id.

” Td.

” Id.

” Id.

° Lassiter v. Dep’t. of Soc. Servs., 452 U.S. 18, 26-27 (1981).

* §. Rep. No. 101-650, at 20 (1990), as reprinted in 1990 U.S.C.C.A.N. 5763, 6823.

°° Td.

Id.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 20 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

720 NEVADA LAW JOURNAL [Vol. 16:707

with respect to procedural rules.”’ Notwithstanding, extending too much leni-
ency undermines the system. As one court recently explained,

[T]he Court may not be co-opted by a pro se litigant to perform tasks normally

earried out by hired counsel. Providing assistance or extending too much proce-
carr ni iSCi. TOVIdING assistan tending too much pr

£G Out oY red COuUr Ce OF ©? OCce

dural leniency to a pro se litigant risks undermining the tmpartial role of the
judge in the adversary system. Moreover, it has never been suggested that pro-
cedural rules in ordinary civil litigation should be interpreted so as to excuse
mistakes by those who proceed without counsel. Pro se litigants must adhere to
procedural rules as would parties assisted by counsel. This includes procedural
requirements regarding the provision of adequate factual averments to sustain
legal claims.”*

In other words, claims of discovery abuse may be null, even if there is
some trickery or omission from the opposing counsel because procedural rules
tend to apply uniformly to pro se and represented parties, regardless of the une-
qual knowledge of the law.” For example, in Tall v. Alaska Airlines, a Ken-
tucky court of appeals held that a pro se defendant’s belief that he had entered a
settlement agreement with the plaintiff's counsel during discovery did not pro-
vide a remedy when he failed to submit a denial in a request for admissions. °°
The defendant defaulted on a credit agreement and responded to a complaint
filed by the bank by “denying that he owed any debt.”'”! He stated that he dis-
cussed a settlement amount with the bank’s attorney that would allow him to
bring his account current; this conversation allegedly occurred prior to suit!”
A review of the case indicates there was a misunderstanding as to the agree-
ment, and instead of a monthly payment, the defendant rendered the total “prin-
cipal amount,” minus “interest owed, costs, or fees”!

During discovery, the opposing counsel requested admissions and the de-
fendant failed to answer, resulting in his admission that he still owed the
debt.' The defendant argued that counsel had “tak[en] advantage of [his] ig-
norance of the law” in violation of a state statute that required parties to make a
“good faith effort” to resolve discovery disputes!” Yet, the court held that be-
cause the “unanswered admission requests are deemed admitted ... there is no

 

” See, e.g., GIR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998) (stat-
ing that “[c]ourts do and should show a leniency to pro se litigants not enjoyed by those with
the benefit of a legal education”).

* United States v. Gregg, No. 12-322, 2013 WL 6498249, at *4 (W.D. Pa. Dec. 11, 2013)
(internal quotations and citations omitted).

» Paselk v. Rabun, 293 S.W.3d 600, 611 (Tex. Ct. App. 2009) (petition denied).

© Tall v. Alaska Airlines, No. 2009-CA-002256-MR, 2011 WL 831918, at *1-*2 (Ky. Ct.
App. Mar. 11, 2011) (alleging Credit Union took advantage of Tall’s pro se representation
during discovery, in violation of Jefferson County Local Rule 4).

Ol Td.at *1.

' Td. at *3.

3 Td. at *4,

Td. at *3.

5 Td. at *4 (citing Local Rule 402).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 21 of 62

 

16 Nv. L. J. 707, HAGUE - FINAL.DOCX 412/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 721

foreseeable reason for a party to seek to compel such admissions.”'°° There-
fore, an opposing attorney does not have a duty to warn another party, even pro
se, to follow discovery procedures.'””

This Article does not necessarily advocate for extra-judicial assistance to
pro se litigants.'°° Instead, it highlights a growing problem: pro se litigants are
becoming more plentiful and they lack legal skill and knowledge to oppose ag-
gressive counsel. As one scholar noted,

Our civil process before and during trial, in state and federal courts, is a master-
piece of complexity that dazzles in its details—in discovery, in the use of ex-
perts, in the preparation and presentation of evidence, in the selection of the fact-
finder and the choreography of the trial. But few litigants or courts can afford

it?

When a party opponent senses this weakness, it will seize its prey. In one
article discussing foreclosures and pro se parties, it was noted that lawyers
“pretty much bank on people not showing up, or not having an attorney to rep-
resent them.”!'° Consequently, in addition to facing the aggressive lawyer, the
misguided and naive litigant is likely to encounter an opposing party who re-
fuses to play by the rules because it knows (1) the chances of being caught,
sanctioned, or challenged are relatively small and (2) the probability of prevail-
ing in the lawsuit is significantly greater if the rules are not observed. The
skilled lawyer, knowing that his opponent is not qualified, is thus encouraged to
engage in improper or unsound litigation tactics.'"! During the pending litiga-
tion, there are several remedies available to thwart abusive litigation practice.
Yet, when abusive practice actually leads to a judgment in favor of the perpe-

 

Id.

107 Id.

‘8 Some courts actually do accord “special attention” to pro se litigants faced with proce-
dural complexities, such as summary judgment motions. Ham v. Smith, 653 F.2d 628, 629-
36 (D.C. Cir. 1981). Indeed, some courts agree that a litigant is entitled to be warned that
when she is confronted by a summary judgment motion, she must obtain evidentiary material
to avoid the entry of judgment against her. Sze, e.g., Timms v. Frank, 953 F.2d 281, 285 (7th
Cir. 1992); Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam); Hudson v.
Hardy, 412 F.2d 1091, 1094 (D.C. Cir. 1968) (per curiam).

® Kent D. Syverud, ADR and the Decline of the American Civil Jury, 44 UCLA L. REv.
1935, 1942 (1997).

"0 Kat Aaron, Foreclosure Crisis + Legal Aid Cuts = @#$%!, MOTHER JONES (Feb. 14,
2011, 7:00 AM), http://www .motherjones.com/politics/201 1/02/legal-services-corporation-
recession.

4) See Scott L. Garland, Avoiding Goliath's Fate: Defeating a Pro Se Litigant, 24 Livia. 45,
46 (1998) (commenting that in his experience as a clerk at a federal district court, “[mJany
lawyers seem to think that litigating against a pro se party gives the lawyer license to litigate
like a pro se party, by omitting legal citations, making conclusory statements, forgoing affi-
davits and evidence in favor of ipse dixit, and failing to evaluate the opponent’s argu-
ments.”); see also Jon O. Newman, Pro Se Prisoner Litigation: Looking for Needles in Hay-
stacks, 62 BROOK. L. Rev. 519, 520 (1996) (concluding that state attorney generals’
experience with frivolous pro se prisoner litigation has led them to exaggerate or misstate the
merit of certain pro se allegations).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 22 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

722 NEVADA LAW JOURNAL [Vol. 16:707

trator, the pro se litigant is left with very few procedural arrows in his quiver to
combat the wrongdoing.

2. The Attorney-Abandoned Litigant

Pro se litigants are not the only victims abused by improper gamesmanship.
The Fallini case introduced in the Introduction represents the classic example
of attorney abandonment.

When Fallini was sued, she retained an attorney to represent and defend
her.'!? He filed an answer on Fallini’s behalf. At the time of the lawsuit, Fallini
was over sixty years of age and had no legal skills or knowledge of the proce-
dures involved in a lawsuit.''? She relied on and trusted her attorney to resolve
the legal dispute quickly, efficiently and competently. In June 2007, shortly af-
ter her attorney filed Fallini’s answer, he represented to her that the case was
over and that she had prevailed because of her statutory open-range defense.''*
Unbeknownst to Fallini, however, the case was not over. In fact, litigation con-
tinued by way of discovery requests and motion practice by counsel for the
plaintiff, but Fallini’s attorney failed to answer various requests for admission,
oppose a motion for summary judgment based on those unanswered requests
for admissions, appear for a hearing on the motion for summary judgment, or
respond to other discovery requests.|'°

Fallini “did not receive direct notice of the foregoing neglect of her attor-
ney.”!!° Nonetheless, the court entered partial summary judgment in which it
imposed liability on Fallini for the accident.''’ In particular, Fallini was deemed
to have admitted that the accident did not occur on open range—which obviat-
ed her complete defense to the action pursuant to NRS § 568.360(1)—even
though she had already asserted that defense in her answer.'!8

The court later held her attorney in contempt of court and repeatedly im-
posed significant sanctions for his failure to appear and comply with its orders
in the case.'!” “But despite these court-imposed sanctions, Fallini was still not
informed of the status of her case, nor was she informed that her attorney was
being sanctioned for his deliberate failure to represent her.”'?° It was not until
June 2010——three years after Fallini’s attorney told her that the case was over

 

'2 Estate of Adams v. Fallini, No. CV 24539 (Nev. 5th Dist. Ct. Aug. 6, 2014), at 2 (court
order).

43 Motion for Relief from Judgment Pursuant to NRCP 60(b) at 5, Estate of Adams, No. CV
24539.

'4 Td. at 21.

'S Td. at 20-21.

N6 Td. at 6.

? Estate of Adams, No. CV 24539, at 3.

118 Id.

1 Td. at 3-4.

®9 Motion for Relief From Judgment Pursuant to NRCP 60(b) at 6, Estate of Adams, No.
CV 24539.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 23 of 62

 

16 NEv. L. J. 707, HAGUE - FINAL.DOCX AN2/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 723

and that she had prevailed—that Fallini learned the true status of her case—that
a judgment exceeding $2.7 million had been entered against her despite her
ironclad statutory defense. "21

In situations where attorney misconduct like that discussed above leads to a
favorable judgment, Rule 60(d)(3) should serve as a wide-open door that vic-
tims can enter unhindered. One of the major problems associated with attorney
abandonment is the difficultly in reversing the wrongdoing, especially if the
party is faced with an adverse judgment. Abandonment has been defined in
very strict terms and requires a high bar before a party may gain relief from
judgment due to its own counsel’s inadequacy.” Though not a discovery-
abuse case, in Maples v. Thomas,'”* the United States Supreme Court recently
held that a “habeas prisoner’s default” would be excused when the filing dead-
line was missed due to his attorneys’ abandonment because “a client cannot be
charged with the acts or omissions of an attorney who has abandoned him.”!4
However, this is a high bar, requiring “extraordinary circumstances beyond...
{a party’s] control,” such as “evidence [of] counsel’s near-total failure to com-
municate with, [or respond to], petitioner.”!”° A procedural error, such as miss-
ing a filing deadline, does not fit the mold.'”° Abandonment requires something
more akin to the injured party in Maple where the attorneys not only failed to
file the petition, but also, among other things, (1) took on new employment, (2)
failed to notify their client, (3) failed to withdraw, (4) allowed ineffective coun-
sel to take over, and (5) permitted clerical issues to occur at their firm that de-
prived the client of important communications.'*’ Furthermore, the “attorney
abandonment” addressed by the Supreme Court occurred in a criminal proce-
dure context, not in a civil suit.'78

Accordingly, without facts similar to this extreme example of abandonment
in a criminal case, courts are left to their discretion to render judgment against
a party due to his own attorney’s misconduct during discovery. Though failing
to communicate with a client’? and failing to file orders or respond to re-

 

BY Id, at 6-7.

22 This is a narrow exception from the normal discretion courts have to impose sanctions
for discovery violations.

2132 S.Ct. 912 (2012).

Td. at 924.

25 Td. at 923-24.

26 Id, at 921. Yet, it should be noted that courts still have the discretion to sanction for a
procedural error.

27 Td. at 928 (Alito, J., concurring).

M8 See generally id.

9 See, e.g., Comerica Bank v. Esposito, 215 Fed. App’x 506, 508 (7th Cir. 2007) (stating
that failure to communicate with a client is not generally enough for “postjudgment relief”);
Cohen v. Brandywine Raceway Ass’n, 238 A.2d 320, 325 (Del. Super. Ct. 1968) (stating
that even if the attorney failed to follow up after delivering the interrogatories, it was not
“excusable neglect” when answers were not filed on time).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 24 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL. DOCX 4/12/16 6:31 PM

 

724 NEVADA LAW JOURNAL [Vol. 16:707

quests!*° are common, these actions generally do not afford relief, even when it
is the fault of the represented party’s counsel.

For example, in Platinum Rehab, Ltd. v. Platinum Home Health Care Ser-
vices, an Ohio district court found that abandonment arising to ‘
circumstances” did not exist when the represented party could not show she
was free from fault after her attorney failed to meet several deadlines, resulting
in judgment against her.'*! The defendant alleged that her attorney was “grossly
negligent” and “abandoned representation” when he failed to answer a com-
plaint, respond to discovery requests, and failed to appear at a hearing.'” Yet,
the court found that she was not abandoned for three reasons.'** First, she was
present and aware of the filing dates for the answer and discovery requests.!*4
Second, there was no evidence except her own statement that she provided the
necessary information for the discovery requests.'*° Third, there was no evi-
dence that she made an effort “to ensure” her attorney complied with the dead-
lines.'°° For these reasons, the court upheld the judgment against the defendant,
even though her own counsel was negligent. '*” But what if the complaint or
discovery requests that went unanswered were peppered with inaccurate, mis-
leading, or fraudulent statements that allowed the plaintiff to obtain a judgment
against the attorney-abandoned defendant? What would be the defendant’s
remedy? How could that judgment be set aside? Even if she was not free from
fault because she was aware of the filing dates, would that somehow offset any
fraud that occurred during discovery or mitigate the harm?

In another case, a Michigan court of appeals held that “effective abandon-
ment” was not a legal term and denied reversing judgment against the plaintiff
that resulted from the plaintiff's attorney’s failure to comply with discovery.'**

‘extraordinary

 

80 See, ¢.g., Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002) (refusing to over-
turn dismissal for attorney’s failure to follow court orders and procedures); Tolliver v.
Northrop Corp., 786 F.2d 316, 319 (7th Cir. 1986) (finding that relief for judgment was not
warranted for attorney’s failure to comply with discovery requests); Corchado v. Puerto Rico
Marine Mgmt., Inc., 665 F.2d 410, 413 (Ist Cir. 1981) (holding that dismissal was appropri-
ate where counsel repeated failed to respond to discovery requests); Weinreb v. TR Devel-
opers, LLC, 943 N.E.2d 856, 858 (Ind. Ct. App. 2011) (holding that relief from summary
judgment would not be granted where the defendant’s attorney failed to argue a defense that
was “known or knowable” at the time judgment was granted); Moore v. Taylor Sales, Inc.,
953 S.W.2d 889, 894 (Ark. Ct. App. 1997) (holding that default judgment would not be set
aside where the attorney failed to file “timely answers” even though his client delivered the
attorney the answers and the attorney assured the client he would file a response).

S31 Platinum Rehab., Ltd. v. Platinum Home Health Care Servs., LLC, No. 1:11CV1021,
2012 WL 4461502, at *4 (N.D. Ohio Sept. 25, 2012).

Id. at *1.

83 Td at *1, *4.

Id. at *4,

85 Td,

Be Id,

B7 Td at *5.

8 Beck v. Cass Cty. Rd. Comm’n, No. 305246, 2012 WL 4465166, at *2 (Mich. Ct. App.
Sept. 27, 2012).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 25 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 725

In Beck v. Cass County Road Commission, the trial court dismissed the plain-
tiffs complaint as a “sanction for the willful failure to comply with an order to
compel discovery.”!*” In denying the plaintiffs motion for relief from judg-
ment, the court determined that relief was unwarranted because an attorney’s
professional negligence is attributable to the client and does not ordinarily con-
stitute grounds for setting aside judgments.'“° Even though the plaintiffs
claimed that they were effectively abandoned by this non-assistance, the court
found that there was no legal basis for this claim.'"! Thus, the attorney’s lack of
vigor and lack of compliance was insufficient to allow relief from judgment."

As illustrated in the Fadlini case, a false admission, which stems from an
attorney failing to respond adequately to a request for admission, may lead to a
dangerous result: an improper judgment unsupported by any law.'*? While a
court may have no problem withdrawing a false admission in a discovery doc-
ument while discovery is ongoing,’ there is little guidance to show how a
court would consider a false admission after judgment has been entered.'*? A
party who is represented and is subjected to judgment due to his own party’s
misconduct has very limited remedies. For states that impute liability, Federal
Rules of Civil Procedure Rule 60'*°—or state-law equivalents—appear to be
the only source of relief,'*”

II. FRAUD ON THE COURT

Rule 60(d) of the Federal Rules of Civil Procedure, which provides the
grounds for relief from a final judgment, order, or proceeding, states that the
rule “does not limit a court’s power to . . . set aside a judgment for fraud on the
court.”!48

What is “fraud on the court” within the meaning of Rule 60? Are there cer-
tain time limitations associated with this rule for parties seeking grounds for

 

8° Td. at *1.

Td. at *2.

MYT,

2 Td. at *3.

‘8 Blasky, supra note 4,

‘4 See Brankovic v. Snyder, 578 S.E.2d 203, 207 (Ga. App. 2003) (stating that “[a] party
has no right to a judgment based on false ‘admissions’ due to a late response).

45 Turner v. Alta Mira Vill. Homeowners Ass’n, Inc., No. 2 CA-CV 2013-0151, 2014 WL
7344049, at *4 (Ariz. Ct. App. Dec. 24, 2014) (refusing to award sanctions where false ad-
mission resulted from “erroneously admit[ing] the truth.”). Compare this to the somewhat
analogous treatment for the failure to assert an affirmative defense (both require an affirma-
tive statement). See, e.g., Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664,
665-66 (9th Cir. 1997) (holding that failure to plead an affirmative defense does not afford
relief from judgment due to an attorney’s “ ‘ignorance nor carelessness’”’) (quoting Engleson
v. Burlington N. R.R. Co., 972 F.2d 1038, 1043 (9th Cir. 1992)).

M6 See FED. R. Civ. P. 60.

47 Las Vegas Land & Dev. Co., LLC v. Wilkie Way, LLC, 219 Cal. Rptr. 3d 391, 392 (Ct.
App. 2013); Beck, 2012 WL 4465166, at *2.

48 Fep. R. Civ. P. 60(d)(3).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 26 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

726 NEVADA LAW JOURNAL [Vol. 16:707

relief from a final judgment? Does “fraud on the court” require the same stand-
ard of proof for common law fraud? Was that intent of the rule’s framers?

Rule 60(d)(3) was added in 1948.'” The framers’ intention may best be in-
dicated in the Advisory’s Committee’s discussion of the rule:

The amendment ... mak[es] fraud an express ground for relief by motion; and
under the saving clause, fraud may be urged as a ground for relief by independ-
ent action insofar as established doctrine permits. And the rule expressly does
not limit the power of the court ... to give relief under the savings clause. As an
illustration of the situation, see Hazel-Atlas Glass Co. v. Hartford Empire Co.
[322 U.S. 238 (1944)].'”

Because of the express reference to Hazel-Atlas Glass Co. v. Hartford-
Empire Co.,'*! an examination of this case is important for a full understanding
of the meaning of the phrase. Hartford, in support of an application for a patent,
submitted to the Patent Office an article—drafted by an attorney of Hartford—
referring to the contested process as a “revolutionary device.” The company
had arranged to have the article printed in a trade journal under the name of an
ostensibly disinterested person.'” The Patent Office relied heavily on this arti-
cle in granting the patent application.'** Hartford then sued Hazel, charging in-
fringement of the patent. The Third Circuit, in upholding the validity of the pa-
tent, also relied on the article.'** Eventually, Hazel yielded and paid Hartford
$1,000,000 and entered into a licensing agreement.’ Approximately ten years
later, the information about the fraud surrounding the agreement was brought to
light.'*° Hazel then filed an action with the court to have the judgment against it
set aside and the judgment of the district court reinstated.'°’ The Supreme
Court, in an opinion authored by Justice Black, held that the judgment must be
vacated: '*®

[T]he general rule [is] that [federal courts will] not alter or set aside their judg-

ments after the expiration of the term at which the judgments were finally en-
tered... . [but]

[e]very element of the fraud here disclosed demands the exercise of the his-
toric power of equity to set aside fraudulently begotten judgments. This is not
simply a case of a judgment obtained with the aid of a witness who, on the basis
of after-discovered evidence, is believed possibly to have been guilty of perjury.

 

4°11 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE CIVIL § 2870 (3d
ed. 2015).

%° FEp. R. Civ. P. 60 advisory committee’s note to 1946 amendment (citations omitted).
322 U.S. 238 (1944).

152 Id, at 240.

3 Id, at 241.

Tq,

5 Id, at 243.

156 Tq.

87 Tq,

1 Td.at 251,

a
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 27 of 62

 

16 Név. L. J. 707, HAGUE - FINAL.DOCX 412/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 727

Here, even if we consider nothing but Hartford’s sworn admissions, we find a
deliberately planned and carefully executed scheme to defraud not only the Pa-
tent Office but the Circuit Court of Appeals.'”

Additionally, although Hazel may not have exercised proper diligence in
uncovering the fraud, the Court thought it immaterial.'°° Indeed, it noted the
case did not concern just the private parties, but rather the public at large be-
cause there are “issues of great moment to the public in a patent suit.”!°! It then
stated,

Furthermore, tampering with the administration of justice in the manner indis-
putably shown here involves far more than an injury to a single litigant. It is a
wrong against the institutions set up to protect and safeguard the public, institu-
tions in which fraud cannot complacently be tolerated consistently with the good
order of society. Surely it cannot be that preservation of the integrity of the judi-
cial process must always wait upon the diligence of litigants. The public welfare
demands that the agencies of public justice be not so impotent that they must
always be mute and helpless victims of deception and fraud.‘

Interestingly, the Court held that it need not decide to what extent the pub-
lished article by Hartford had influenced the judges who voted to uphold the
patent or whether the article was the primary basis of that ruling because “Hart-
ford’s officials and lawyers thought the article material” and they were in “no
position now to dispute its effectiveness.”'®’ And since the fraud had been di-
rected to the Third Circuit, that court was the appropriate court to remedy the
fraud.'“* Thus, the Supreme Court directed the Third Circuit to vacate its 1932
judgment and to direct the district court to deny all relief to Hartford.'”

Nearly all of the principles that govern a claim of fraud on the court come
from the Hazel-Atlas case.'®° First, the power to set aside a judgment exists in
every court.'*’ Second, in whichever court the fraud was committed, that court
should consider the matter.'°* Third, while parties have the right to file a mo-
tion requesting the court to set aside a judgment procured by fraud, the court
may also proceed on its own motion.!° Indeed, one court stated that the facts
that had come to its attention “not only justify the inquiry but impose upon us
the duty to make it, even if no party to the original cause should be willing to
cooperate, to the end that the records of the court might be purged of fraud, if

 

1° Td, at 244-45,

160 Td, at 246.

1! Td,

12 Id,

13 Td. at 246-47.

4 Td. at 248-50.

65 Td at 251.

‘66 WRIGHT ET AL., supra note 151.
‘67 Td,

‘8 Id. (citing Universal Oil Prods. Co. v. Root Refining Co., 328 U.S. 575 (1946) (other ci-
tations omitted)).

1 Id.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 28 of 62

 

16 Nev. L. J.707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

728 NEVADA LAW JOURNAL [Vol. 16:707

any should be found to exist.”'”? Fourth, unlike just about every other remedy

or claim existing under the rules of civil procedure or common law, there is no
time limit on setting aside a judgment obtained by fraud, nor can laches bar
consideration of the matter.'’! The logic is clear: “[T]he law favors discovery
and correction of corruption of the judicial process even more than it requires
an end to lawsuits.”!”*

The United States Supreme Court—in a case a few years after the Hazel-
Atlas case—discussed some of the appropriate procedures used in adjudicating
fraud on the court claims.

The power to unearth such a fraud is the power to unearth it effectively. Accord-
ingly, a federal court may bring before it by appropriate means all those who
may be affected by the outcome of its investigation. But if the rights of parties
are to be adjudicated in such an investigation, the usual safeguards of adversary
proceedings must be observed.'”

Since Hazel-Atlas, a considerable number of courts have had the oppor-
tunity to dissect the meaning of “fraud on the court” and several definitions
have been attempted. A number of courts have held that a “fraud on the court”
occurs “where it can be demonstrated, clearly and convincingly, that a party has
sentiently set in motion some unconscionable scheme calculated to interfere
with the judicial system’s ability impartially to adjudicate a matter by improp-
erly influencing the trier or unfairly hampering the presentation of the opposing
party’s claim or defense.” !”*

Fraud on the court is a very high bar. The Tenth Circuit has held that it is
fraud “directed to the judicial machinery itself and is not fraud between the par-
ties or fraudulent documents .... It is thus fraud where ... the impartial func-
tions of the court have been directly corrupted.”'”? And “only the most egre-
gious misconduct, such as bribery of a judge or members of a jury, or the
fabrication of evidence by a party in which an attorney is implicated, will con-
stitute a fraud on the court.”!’

Some courts require the moving party to meet certain elements in order to
set aside a judgment for fraud on the court. For example, in the Third Circuit,

 

Root Refining Co. v. Universal Oil Prods. Co., 169 F.2d 514, 521-23 (3d Cir. 1948)
(emphasis added).

See WRIGHT ET AL., supra note 151.

'2 T ockwood v. Bowles, 46 F.R.D. 625, 634 (D.D.C. 1969).

"3 Universal Oil, 328 US. at 580.

4 Aoude v. Mobil Oil Corp., 892 F.2d 1115, LL18 (Lst Cir. 1989) (emphasis added) (citing
Alexander v. Robertson, 882 F.2d 421, 424 (9th Cir. 1989)); Pfizer Inc. v. Int’l Rectifier
Corp., 538 F.2d 180, 195 (8th Cir. 1976); England v. Doyle, 281 F.2d 304, 309 (9th Cir.
1960); United Bus. Comme’ns, Inc. v. Racal-Milgo, Inc., 591 F. Supp. 1172, 1186—87 (D.
Kan. 1984); United States v. ITT Corp., 349 F. Supp. 22, 29 (D. Conn. 1972), aff'd mem.,
410 U.S. 919 (1973).

%S Robinson v. Audi Aktiengeselischaft, 56 F.3d 1259, 1266 (10th Cir. 1995) (emphasis
added).

% Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 29 of 62

 

16 Nev. L, J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 729

fraud on the court applies to only “the most egregious misconduct directed to
the court itself’!”’ and requires the following elements: “(1) an intentional
fraud; (2) by an officer of the court; (3) which is directed at the court itself; and
(4) in fact deceives the court.”'”8

Furthermore, fraud on the court under Rule 60(d)(3) does not encompass
“ordinary fraud,” and must also be distinguished from “fraud” under Rule
60(b)(3)—1.e., those frauds which are not directed to the judicial machinery it-
self.” Rule 60(b)(3) provides relief from judgment where there is “fraud...
misrepresentation, or misconduct by an opposing party.”!8° “Fraud upon the
court as distinguished from fraud on an adverse party is limited to fraud which
seriously affects the integrity of the normal process of adjudication.”!*! Ac-
cordingly, the standard for establishing fraud on the court under Rule 60(d)(3)
“is higher and distinct from the more general standard for fraud under Rule
60(b)(3).”"® Furthermore, while Rule 60(c)(1) limits to one year the time with-
in which a motion under Rule 60(b)(3) must be made, a claim based upon fraud
on the court under Rule 60(d)(3) is intended “to protect the integrity of the ju-
dicial process” and, therefore, is not time barred.'®

Despite the definitions and standards developed by the courts, the distinc-
tion between “fraud” and “fraud on the court” is unclear and much confusion
still exists about what type of conduct falls into this category. As one court que-
ried,

What is meant by “defile the court itself”? What is meant by “fraud perpetrated
by officers of the court”? Does this include attorneys? Does it include the case in
which an attorney is deceived by his client, and is thus led to deceive the court?
The most that we can get ... is that the phrase “fraud on the court” should be
read narrowly, in the interest of preserving the finality of judgments, which is an
important legal and social interest. We agree, but do not find this of much help
to us in deciding the question before us.'™*

As one commentator noted, “[p]erhaps the principal contribution of all of
these attempts to define ‘fraud upon the court’ and to distinguish it from mere
‘fraud’ is [] a reminder that there is a distinction.”'® If any fraud connected
with the presentation of a case to a court is fraud on the court, then Rule
60(b)(3) and the time restraints imposed on that rule lose meaning. Nonethe-
less, because of its opaque meaning and application, several arguments can be
made that abusive discovery between the parties, which ultimately results in a

 

"7 Herring v. United States, 424 F.3d 384, 386-87 (3d Cir. 2005).

8 Id, at 386.

See United States v. Buck, 281 F.3d 1336, 1342 (10th Cir. 2002).

80 Fep.R. Civ. P. 60(b)(3).

'! King v. First Am. Investigations, Inc. 287 F.3d 91, 95 (2d Cir. 2002) (internal quotations
omitted).

2 In re Old Carco LLC, 423 B.R. 40, 52 (Bankr. S.D.N.Y. 2010).

‘8 Bowie v. Maddox, 677 F. Supp. 2d 276, 278 (D.D.C. 2010).

'S Toscano v. Comm’r of Internal Revenue, 441 F.2d 930, 933-34 (9th Cir. 1971).

‘85 WRIGHT ET AL., supra note 151.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 30 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

 

730 NEVADA LAW JOURNAL [Vol. 16:707

favorable judgment to the offender, should be included in the species of fraud
on the court under Rule 60(d)(3).

III. ABUSIVE DISCOVERY AS FRAUD ON THE COURT AND REEVALUATING THE
STANDARD

When, if ever, will abusive discovery practices rise to the level of fraud on
the court within the meaning of Rule 60(d)(3)? Do the current standards adopt-
ed by the courts preclude utilizing Rule 60(d)(3) to set aside judgments pro-
cured by deceptive or misleading discovery? Is it proper to modify the height-
ened standard under Rule 60(d)(3) based on the victim, the offender, and the
relief sought?

Unfortunately, courts tend to focus on antiquated standards when analyzing
whether a party has committed fraud on the court, but fail to recognize the flex-
ibility and equitable nature of the fraud-on-the-court rule. Indeed, nearly all
courts that undertake the fraud-on-the-court analysis begin their opinions with
the Hazel-Atlas case, then discuss the standards and definitions adopted by oth-
er courts, and finally decide whether the facts fit within that definition and
standard.'®° The problem with this flawed analysis, however, is that victims of
fraudulent discovery find themselves as a square-peg trying to fit into a round
hole. But each case is unique and must be assessed and adjudicated according
to its own facts.

Accordingly, this article suggests that courts engage in a four-step process
that requires (1) examination of the offender and his duties to the court, (2)
evaluation of the conduct and its effect, (3) consideration of the victim’s status
(the equitable component), and (4) consideration of the relief being sought. By
engaging in this four-step process, courts may be more willing to set aside
Judgments under Rule 60(d)(3) when abusive discovery occurs that influences
the decisions of courts.

A. The Offender and His Duty

When abusive discovery is at issue, the offending party will likely be an at-
torney.'*” Why is the offender’s status important to the analysis? “An attorney
is an officer of the court and owes the court fiduciary duties and loyalty.”'**
Accordingly, “[w]hen an attorney misrepresents or omits material facts to the
court, or acts on a client’s perjury or distortion of evidence, his conduct may

 

186 See, e.g., Murray v. Ledbetter, 144 P.3d 492, 498 (Alaska 2006) (discussing Hazel-
Atlas’s “strict” definition of the elements necessary to prove fraud on the court, the tracing of
the rule, and whether, “[i]n keeping with Hazel-Atlas,” the activity at hand constituted a
fraud on the court).

'§7 Obviously, there may be some situations where pro-se litigants are the one conducting
abusive discovery, but that appears to be a rare occurrence.

'8 Trehan v. Von Tarkanyi, 63 B.R. 1001, 1007 (Bankr. S.D.N.Y. 1986).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 31 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31PM

 

Spring 2016] FRAUD ON THE COURT 731

constitute a fraud on the court.7!® Furthermore, when an officer of the court

fails to correct a misrepresentation or retract false evidence submitted to the
court, it may also constitute fraud on the court.'° Notwithstanding, examina-
tion of the offender and his duty is not limited solely to an attorney’s duty of
candor toward the tribunal.'?! Rather, the analysis requires courts to examine
certain duties that arise well before the offender involves the court.

At the outset, Rule 26(g) of the Federal Rules of Civil Procedure requires
that an attorney of record sign discovery-related filings, and prescribes that the
signature certifies that “to the best of the person’s knowledge, information, and
belief formed after a reasonable inquiry” the discovery request, response, or ob-
jection is “consistent with these rules and warranted by existing law.” The
signature also certifies that the request, response, or objection is “not interposed
for any improper purpose, such as to harass, cause unnecessary delay, or need-
lessly increase the cost of litigation.” Accordingly, Rule 26 obligates “each
attorney to stop and think about the legitimacy of a discovery request, a re-
sponse thereto, or an objection”'” and to make a reasonable inquiry into the
factual and legal basis of his response, request, or objection. The Model Rules
of Professional Conduct provide further guidance.

Lawyers are professionally and ethically responsible for accuracy in their
representations to the court. Rule 3.1 of the Model Rules of Professional Con-
duct states that lawyers “shall not bring or defend a proceeding, or assert or
controvert an issue therein, unless there is a basis in law and fact for doing so
that is not frivolous, which includes a good-faith argument for an extension,
modification or reversal of existing law.”!9 Similarly, Rule 3.3 provides that
“Ta] lawyer shall not knowingly ... make a false statement of fact or law to a
tribunal or fail to correct a false statement of material fact or law previously
made to the tribunal by the lawyer.”!”°

In addition to the rules of professional conduct and an attorney’s duty of
candor as an officer of the court, “Rule 11 [of the F.R.C.P.] imposes a duty on
attorneys to certify that they have conducted a reasonable inquiry and have de-
termined that any papers filed with the court are well grounded in fact, legally
tenable, and not interposed for any improper purpose.”'’’ The United States
Supreme Court has held that Rule 11,

 

Td,

© In re McCarthy, 623 N.E.2d 473, 477 (Mass. 1993).

Ml See, e.g., NEV. RULES OF PROF’L CONDUCT 3.3 (stating that lawyers shall not make false
statements of fact or law to the court or fail to correct false statements of material fact to the
court).

2 Fep. R. Civ. P. 26(g).

3 Td,

'* FED. R. Civ. P. 60 advisory committee’s note to 1983 amendment.

5 MODEL RULES OF PROF’L CONDUCT r 3.1 (AM. Bar. ASS’N 2013).

% Td. at 3.3(a).

"7 Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990) (internal quotation marks
omitted).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 32 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL. DOCX 4/12/16 6:31 PM

 

732 NEVADA LAW JOURNAL [Vol. 16:707

imposes on any party who signs a pleading, motion, or other paper— whether the
party’s signature is required by the Rule or is provided voluntarily —an affirma-
tive duty to conduct a reasonable inquiry into the facts and the law before filing,
and that the applicable standard is one of reasonableness under the circumstanc-
es.

An examination of the offender and his duties is important because, as dis-
cussed below, violations of Rule 26, Rule 11, or even the rules of professional
conduct may give rise to a fraud-on-the-court claim, even if those violations
were not specifically directed to the court itself.

B. Evaluation of the Conduct

After evaluating the offender and his duties, courts should analyze the con-
duct at issue. In examining the conduct, however, this Article suggests that the
heightened standard adopted by several courts for fraud on the court does not
comport with the rationale for employing Rule 60(d)(3) to set aside judgments.
Instead, this Article suggests that courts examine one specific question when
evaluating the conduct: did the conduct cause the court not to perform in the
usual manner in its impartial task of adjudging cases?

While some suggest that the fraud or deceit committed by the attorney
must be aimed directly at the court to constitute fraud on the court, this position
seems faulty; however, it raises an important issue: since “[f]raud between the
parties and fraud on the court are two distinct bases for post-judgment re-
lief”! how can a victim use Rule 60(d}(3) to ever set aside a judgment? In
other words, abusive discovery is aimed at the opposing party rather than the
court, and, thus, it would appear a victim has no claim under Rule 60(d)(3). But
that is not necessarily true. Fraud on the court can originate from abusive dis-
covery and find its way, sometimes unintentionally, to the steps of the court-
house. Accordingly, it is a myopic approach to only examine the arrow that the
attorney shot towards the court and then decide whether the arrow was suffi-
ciently harmful to constitute fraud on the court. Rather, a proper approach will
examine all of the arrows the attorney shot at the victim and then analyze which
arrows found their way to the court and the impact those arrows caused on the
judgment.

Thus, for example, if an adversary misrepresents certain relevant infor-
mation, fails to disclose such information, requests admissions that he knows to
be false, lies during a deposition, or engages in any other deceitful form of dis-
covery, he has clearly violated Rule 26 and has potentially engaged in fraud,
misrepresentation, or other misconduct prohibited by ethical rules and state and
federal rules of civil procedure. Admittedly, fraud on the court requires more
than misconduct between the adverse parties—it must be some sort of miscon-
duct that hampers the judicial machinery. Therefore, the critical component to

 

Bus. Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991).
Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1291 (10th Cir. 2005).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 33 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX AN2/16 6:31PM

 

Spring 2016] FRAUD ON THE COURT 733

the analysis is whether the offending party utilizes the information it obtained
through abusive discovery practices to obtain a favorable judgment.

In Kupferman v. Consolidated Research & Manufacturing Corp,” the
court stated that

Ae

{w]hile an attorney “should represent his client with singular loyalty that loyalty
obviously does not demand that he act dishonestly or fraudulently; on the con-
trary his loyalty to the court, as an officer thereof, demands integrity and honest
dealing with the court.” And when he departs from that standard in the conduct
of a case he perpetrates a fraud upon the court.”"'
In other words, “[s]ince attorneys are officers of the court, their conduct, if dis-
honest, would constitute fraud on the court.”?°*

In order to establish fraud on the court, some courts require the movant to
prove by clear and convincing evidence intentional fraudulent conduct specifi-
cally directed at the court itself.” For example, the Tenth Circuit had held that
the fraud must directed to the judicial machinery itself and cannot be fraud or
misconduct between the parties or fraudulent documents exchanged between
the parties.°”* Other courts have held that an action for fraud on the court is
available only when the movant can show an “unconscionable plan or scheme”
to improperly influence the court’s decision.””’ Under this strict approach, one
could argue that the only cases of fraud on the court would be those of bribery
of a judge or members of a jury. In fact, the strict approach would arguably
take away any consideration of the conduct that occurred between the parties or
an attorney making filings to the court without making “an inquiry reasonable
under the circumstances,” as required under Rule | 1(b).7°°

This strict approach in evaluating the conduct that occurred, however,
seems inconsistent with the purpose of Rule 60(d)(3). If the judicial machinery
is unable to perform in the usual manner in its impartial task of adjudicating
cases because of attorney misconduct, why does fraud on the court require the
conduct at issue to be intentional and aimed directly at the court itself? Why
does it have to be an intentional “plan” or “scheme”?””’ On the contrary, if a
party is responsible for undermining the integrity of the judicial process be-
cause it chose to recklessly present misleading or false evidence to the court
and the court’s judgment was influenced by the conduct at issue, the judgment
should be set aside as a fraud on the court.

 

00 459 F.2d 1072 (2d Cir. 1972).

21 Id. at 1078 (internal citation omitted).

22 HK. Porter Co. v. Goodyear Tire & Rubber Co., 536 F.2d IL15, 1119 (6th Cir. 1976).

*. Herring v. United States, 424 F.3d 384, 386-87 (3d Cir. 2005).

4 Robinson v. Aktiengeselischaft, 56 F.3d 1259, 1266 (10th Cir. 1995).

5 Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978) (emphasis added) (quot-
ing England v. Doyle, 281 F.2d 304, 309 (9th Cir 1960)).

206 Fep. R. Civ. P. 11(b).

7 See, e.g., Fierro v. Johnson, 197 F.3d 147, 154 (Sth Cir. 1999) (holding that in order to
establish fraud on the court, it is “necessary to show an unconscionable plan or scheme
which is designed to improperly influence the court in its discretion.”) (citation omitted).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 34 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL. Docx 4/12/16 6:31 PM

 

734 NEVADA LAW JOURNAL [Vol. 16:707

Accordingly, lawyers that use information obtained through discovery that
has no basis in law or fact to support motions filed with the court are clearly
misleading the court, even if they have no intent to defraud the court. Indeed,
“an attorney might commit fraud upon the court by instituting an action ‘to
which he knew [or should have known] there was a complete defense.’ 8
Similarly, lawyers that choose to conduct discovery without making an inquiry
reasonable under the circumstances and then present false or misleading infor-
mation to the court in order to obtain a favorable judgment may be guilty of
fraud on the court. For example, kneejerk discovery requests served without
consideration of existing law can, and should, rise to the level of fraud on the
court under Rule 60(d)(3) if the court is influenced by the discovery that was
improperly obtained.

Some cases may be opening the door for a more relaxed approach to the
conduct component. For example, in Eastern Financing Corporation v. JSC
Alchevsk Iron and Steel Works, the court found that an attorney committed
fraud on the court when he filed a motion for default judgment.”'° Absent from
the court’s opinion is any analysis of the attorney’s intent.”'' Instead, the court
focuses on a few areas of conduct that suggest a more relaxed approach to the
fraud on the court standard.*”* Admittedly, the case does not involve abusive
discovery, but it is illustrative of a softened approach when analyzing whether
certain conduct rises to the level of fraud on the court.

Of particular importance in Eastern Financing is the court’s continued ref-
erence to Rule 11 violations and a lawyer’s duty to conduct a reasonable in-
quiry before filing documents with the court. Interestingly, Rule 11 does not
speak to fraud, nor does a violation of Rule 11 require the movant to prove in-
tent. Yet the court seemed content relying, at least in part, on this rule to find
that a fraud on the court had occurred.”)° In fact, a Rule 11 violation can occur
when an attomey acts recklessly. Indeed, the court found that the attorney filed
the complaint “without making an inquiry reasonable under the circumstances
as required under Rule 11(b).””"* The court held that this was ““rresponsible”
for the attorney to rely on his client’s “oral recitation of facts” in preparing the
complaint.?!°

The most compelling evidence against the attorney, however, was that he
knowingly sponsored his client’s nondisclosure and misrepresentations when

 

28 Alexander v. Robertson, 882 F.2d 421, 424 (9th Cir. 1989) (citing Kupferman v. Consol.
Research & Mfg. Corp., 456 F.2d 1072, 1079 (2d Cir. 1972)).

® 258 F.R.D. 76 (S.D.N.Y. 2008).

2 Id. at 88.

7" But see, e.g., Herring v. United States, 424 F.3d 384, 386 (3d Cir. 2005) (requiring inten-
tional fraudulent conduct by an officer of the court in order to come within the purview of
fraud on the court under Rule 60(d)(3)).

°? See Eastern Financing, 258 F.R.D. at 85.

73° Td. at 86.

aM Id.

“15 Id. at 87.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 35 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31PM

 

Spring 2016] FRAUD ON THE COURT 735

verifying the complaint and then filing the motion for default judgment.”!° That
alone was enough for the court to find that the attorney committed a fraud on
the court.” The court also found that a letter submitted by the attorney to the
court that failed to make mention of a pending bankruptcy case was “less than
honest dealing with the court.”'* When discussing the party’s conduct that
contributed to a Rule 11 violation, the court said his submissions to the court
show that he is “careless with facts and often misleading, and that he relies on
suspicion and hearsay.”?”” Absent again from the court’s analysis, however, is
any reference to intentional fraudulent conduct specifically directed at the court
itself*° Notably, the court continued to analyze the very question posed by this
Article: did the conduct at issue cause the court not to perform in the usual
manner its impartial task of adjudging cases?””!

In further support of a lightened standard, courts that have analyzed fraud
on the court claims consistently refer to the “fraud, misrepresentation, or con-
duct” that occurred in procuring the judgment.’” Again, suggesting that inten-
tional fraudulent conduct specifically directed at the court is not a prerequisite
to a successful fraud on the court claim. Even the Supreme Court in Hazel-
Atlas stated that “[t]he public welfare demands that the agencies of public jus-
tice be not so impotent that they must always be mute and helpless victims of
deception and fraud.”°*? There is no plausible explanation why a claim for
fraud on the court cannot stand when the deception or misconduct occurs be-
tween the litigants during discovery and then, at some point during the case, the
conduct at issue impedes the court from performing in the usual manner its im-
partial task of adjudging the case.

C. Consideration of the Victim’s Status (The Equitable Component)

The doctrine of fraud on the court allows courts to provide equitable relief.
Indeed, “the doctrine of fraud on the court is a judicially devised equitable doc-

 

216 Id, at 82-83.

47 Id. at 88.

218 Id.

29 Id. at 90.

See, e.g., Robinson v. Aktiengesellschaft, 56 F.3d 1259, 1266 (10th Cir. 1995) (holding
that fraud on the court requires fraud directed to the judicial machinery itself).

71 See Eastern Financing, 258 F.R.D. at 85.

222 See, e.g., Anderson v. New York, No. 07 Civ. 9599(SAS), 2012 WL 4513410, at *4
(S.D.N.Y. Oct. 2, 2012) (stating that the “fraud, misrepresentation or conduct must have ac-
tually deceived the court”) (emphasis added): see also In re Old Carco, LLC, 423 B.R. 40,
52 (Bankr. $.D.N.Y. 2010) (stating that “[t]he fraud, misrepresentation or conduct must in-
volve an unconscionable plan or scheme which is designed to improperly influence the court
in its decision”) (internal citation omitted).

> Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944) (emphasis add-
ed).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 36 of 62

 

16 Nev, L. 5.707, HAGUE - FINAL.DOCx 4216 6:31 PM

 

736 NEVADA LAW JOURNAL [Vol. 16:707

trine, the application of which is dependent on the facts of the case.”””* In Ha-
zel-Atlas, the Court noted,
Equitable relief against fraudulent judgments is not of statutory creation. It
is a judicially devised remedy fashioned to relieve hardships which, from time to
time, arise from a hard and fast adherence to another court-made rule, the gen-
eral rule that judgments should not be disturbed after the term of their entry has
expired. Created to avert the evils of archaic rigidity, this equitable procedure
has always been characterized by flexibility which enables it to meet new situa-
tions which demand equitable intervention, and to accord all the relief neces-
sary to correct the particular injustices involved in these situations.”

Notwithstanding, some courts have held that even if a party can demon-
strate conduct that caused the court not to perform in the usual manner its im-
partial task of adjudging a case, “[a]ny issues that may have been ‘addressed
through the unimpeded adversary process’ are not appropriately attacked on the
basis of fraud upon the court.”’”° For example, in Gleason v. Jandrucko, the
court found no fraud on the court where the plaintiff had an opportunity to ex-
pose misrepresentations made in discovery at trial.”*” There, the plaintiff moved
under Rule 60 after the plaintiff's case was dismissed.””* The plaintiff argued
that the officers in the case lied during their depositions about having probable
cause; however, the district court found that the plaintiff had opportunity to ex-
pose those inconsistencies during trial and failed to do so.”** Other courts have
stated that allegations of an opposing counsel’s intentional mischaracterization
of the applicable law, evidence, or affidavits submitted to the court does not
rise to the level of fraud on the court ifthe movant’s own counsel could have
rebutted opposing counsel’s mischaracterization of the law and the record be-
fore the court.”*”

This harsh approach is unreasonable, especially if courts consider the vic-
tim. The Supreme Court in Hazel-Atlas made it clear that the fraud-on-the-court
rule should be characterized by flexibility and an ability to meet new situations
demanding equitable intervention.”*' Because of the equitable and flexible na-
ture of the rule, this Article contends that courts have ample leeway and discre-
tion to consider the victim’s status—i.e., those parties unable to recognize or
combat the fraud prejudgment—in determining whether to set aside a judgment
for fraud on the court.

 

24 State ex rel. Corbin v. Arizona Corp. Comm'n, 693 P.2d 362, 370 (Ariz. Ct. App. 1984).
™5 Hazel-Atlas, 322 U.S. at 248 (emphasis added).

26 In re Old Carco, 423 BR. at 53 (citing Weldon v. United States, No. 99-6142, 2000 WL
1134358, at *2 (2d Cir. Aug. 9, 2000)).

7 Gleason v. Jandrucko, 860 F.2d 556, 557 (2d Cir. 1988).

28 Id. at 558.

2) Id. at 560.

2° Weldon, 2000 WL 1134358, at *2.

3! Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 248 (1944) (emphasis add-
ed).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 37 of 62

 

16 Nev. LJ, 707, HAGUE - FINAL.DOCK AIN2/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 737

Is it fair to suggest that pro se litigants or attorney-abandoned litigants have
a duty to root out all evil during the discovery process and that any issues that
could have been addressed cannot be appropriately attacked on the basis of
fraud on the court? Should courts deny these victims relief because they should
have, for example, rebutted opposing counsel’s mischaracterization of the law
and the record before the court? Or should courts, equipped with equitable
power to correct transgressions that occur before them, recognize that often-
times victims of abusive discovery lack both the skill and knowledge to uncov-
er misconduct during discovery or at trial? Pro se litigants and attorney-
abandoned litigants do not have the tools to combat abusive discovery. These
victims do not understand what a deemed admission means. These victims do
not understand how interrogatories can be used fraudulently to support a mo-
tion for summary judgment. These victims do not understand how the rules of
civil procedure can be employed to thwart abusive discovery before it is too
late.

Because courts are endowed with the power to ascertain whether their
judgments were obtained by fraud, misrepresentation, or other misconduct, the
victim’s status should be a consideration. The fact that the misconduct could
have been rooted out during discovery should be insignificant in most cases,
but it should be especially inconsequential when an attorney does not represent
the victim involved. Actions involving these sorts of victims should be gov-
ered by even more flexibility to afford necessary relief. The harsh standard
other courts have employed should not be the current view because it is contra-
ry to the equitable principles behind the relief afforded by Rule 60(d)(3).

D. Consideration of the Relief Being Sought

Interestingly, although Rule 60(d)(3) is the only rule that even mentions the
fraud-on-the-court doctrine, other Federal Rules of Civil Procedure, including
Rules 11, 16, 26, 37, and 41, have been cited in applying the doctrine. For ex-
ample, courts have dismissed, defaulted, and sanctioned litigants for fraud on
the court, and have found the necessary authority outside of Rule 60(d)3)—
often citing the inherent power given to all courts to fashion appropriate reme-
dies and sanctions for conduct which abuses the judicial process.” Some
courts have premised dismissal or default of a litigant who committed fraud on
the court entirely on Rule 1 1.23 Other courts have relied on Rule 41(b) for au-
thority to dismiss a plaintiff who has committed fraud on the court.” Rule

 

282 See, e.g., Brockton Sav. Bank v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 11-12 (ist
Cir, 1985); Wyle v. RJ. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983); Eppes v.
Snowden, 656 F. Supp. 1267, 1279 (E.D. Ky. 1986).

3 See, e.g., Combs v. Rockwell Int’l Corp., 927 F.2d 486, 488 (9th Cir. 1991).

"4 CB.H. Res., Inc. v. Mars Forging Co., 98 F.R.D. 564, 569 (W.D. Pa. 1983) (dismissing
under Fed. R. Civ. P. 41(b) where party’s fraudulent scheme, including use of a bogus sub-
poena, was “totally at odds with the ... notions of fairness central to our system of litiga-
tion’).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 38 of 62

 

16 Nev. L. J, 707, HAGUE - FINAL.DOCK 4/12/16 6:31 PM

 

738 NEVADA LAW JOURNAL [Vol. 16:707

41(b) provides the court with authority to dismiss a case if a plaintiff fails to
comply with the rules of civil procedure or other court orders.” Such a dismis-
sal operates as an adjudication on the merits.”** This rule, however, has no im-
port if the offending party has already obtained a judgment.

The problem with the widespread use of the fraud-on-the-court doctrine is
that courts continue to apply the heightened standard to prove a fraud on the
court has occurred, yet the remedies and relief that flow from making such a
finding can be entirely different. As one court observed,

When a fraud on the court is shown through clear and convincing evidence to
have been committed in an ongoing case, the trial judge has the inherent power
to take action in response to the fraudulent conduct. The judge has broad discre-
tion to fashion a judicial response warranted by the fraudulent conduct. Dismis-
sal of claims or of an entire action may be warranted by the fraud, as may be the
entry of a default judgment.”*”

The First Circuit has examined the options of a federal district judge con-
fronted by fraud on the court and has held that federal courts possess the inher-
ent power to “order dismissal or default where a litigant has stooped to the level
of fraud on the court.””*® It stated the following:

All in all, we find it surpassingly difficult to conceive of a more appropriate use
of a court’s inherent power than to protect the sanctity of the judicial process—
to combat those who would dare to practice unmitigated fraud upon the court it-
self. To deny the existence of such power would, we think, foster the very impo-
tency against which the Hazel-Atlas Court specifically warned.”

Rule 60(d)(3), however, only serves one purpose: to “set aside a judgment
for fraud on the court.”“° Setting aside a judgment is different from dismissing
a claim, an entire action, or entering a default judgment. “[D]ismissal sounds
‘the death knell of the lawsuit’”**! and is an extreme remedy that “must be ex-
ercised with restraint and discretion.”” On the other hand, Rule 60 enables
courts to set aside judgments when necessary to accomplish justice and return
the parties to the status quo that existed prior to the misconduct. In other words,
Rule 60(d)(3) does not mandate a court to set aside a judgment and dismiss the
entire case with prejudice. While dismissal with prejudice is certainly an op-
tion,” it is not a mandate created by Rule 60(d)(3). Courts repeatedly hold that

 

35 Fep.R. Civ. P. 41 (b).

286 Td,

37 Rockdale Mgmt. Co. v. Shawmut Bank, N.A., 638 N.E.2d 29, 31 (Mass. 1994) (emphasis
added),

238 A oude v. Mobil Oil Corp., 892 F.2d 1115, 1119 (1st Cir. 1989).

239 Id.

49 Fep.R. Civ. P. 60(d)(3).

41 Aoude, 892 F.2d at 1118.

2 Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991).

8 See, e.g., Root Refining Co. v. Universal Oil Prods. Co., 169 F.2d 514, 534-35 (3d Cir.
1948) (stating that “[t]he records of the courts must be purged and the judgments in Univer-
sal’s favor, both in this court and in the District Court, must be vacated and the suits by Uni-
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 39 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL, DOcX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 739

cases are to be tried on the merits if possible.” Thus, based on the indiscretion
at issue, courts may set aside the judgment and additionally take any of the fol-
lowing actions: (1) require a trial on the merits unblemished by the misconduct,
(2) sanction the offending party, (3) dismiss a particular cause of action, or (4)
dismiss the entire proceeding with prejudice.

The bottom line is that fraud on the court can take many forms and the
standard for setting aside a judgment for fraud on the court under Rule 60(d)
ought to be flexible. The options afforded to courts confronted by attorney mis-
conduct suggest that courts can and should focus on the egregiousness of the
conduct and the relief being sought. While some misconduct might fall short of
furnishing a basis for setting aside a judgment and dismissal with prejudice,
other indiscretions may warrant such a harsh remedy. Courts possess plenary
authority “to manage their own affairs so as to achieve the orderly and expedi-
tious disposition of cases.” As a result, examination of the options of the
court confronted by misconduct—whether that is taking additional steps be-
yond setting aside the judgment such as ordering dismissal or imposing sanc-
tions—is an important component to process litigation to a just and equitable
conclusion.

E. Illustration of the Four-Part Test

The Fallini case cited above provides a logical illustration of the four-part
test for several reasons. First, it involved alleged misconduct by an officer of
the court.’"* Second, the alleged misconduct originated during the discovery
process.”*” Third, the attorney abandoned the victim when the misconduct tran-
spired.7"8 And finally, the conduct caused the court not to perform in the usual
manner its impartial task of adjudging the case, because the court never heard
the merits, but instead entered an order based on a false admission.”

In order to address the misconduct in Fallini, the victim hired a new attor-
ney and on May 21, 2014, filed a motion for relief from judgment under Rule
60. It alleged that plaintiffs counsel “knowingly forced fraudulent facts on the

 

versal must be finally dismissed. No principle is better settled than the maxim that he who
comes into equity must come with clean hands and keep them clean throughout the course of
the litigation, and that if he violates this rule, he must be denied all relief whatever may have
been the merits of his claim”).

*4 See, e.g., Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986) (stating that “cas-
es should be tried on the merits rather than the technicalities of pleadings”) (citation omit-
ted).

™5 Link v. Wabash R.R. Co., 370 U.S. 626, 630~31 (1962).

* Estate of Adams v. Fallini, No. CV 24539 (Nev. 5th Dist. Ct. Aug. 6, 2014), at 1 (court
order).

“7 Td at 3.

ae Td.

249 Id.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 40 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.DOCX 4/12/16 6:31 PM

740 NEVADA LAW JOURNAL [Vol. 16:707

court and failed to correct misrepresentations thereby committing fraud upon
250
the court.”

1. The Offending Party and His Duty

The court, in addressing whether fraud on the court occurred under Rule
60, focused on the offending party—plaintiff’s lawyer—and noted that “as an
officer of the court, [he] had a duty to not mislead the court or fail to correct a
misrepresentation.”””! It held that “[s]imple dishonesty of any attorney is so
damaging on courts and litigants that it is considered fraud upon the court.”
And, citing to rules of professional conduct, the court further held that “[a]n of-
ficer of the court perpetrates fraud on the court a) through an act that is calcu-
lated to mislead the court or b) by failing to correct a misrepresentation or re-
tract false evidence submitted to the court.”?**

2. The Conduct

The court next focused on the conduct at issue. Interestingly, the attorney
in Fallini denied knowing that the accident occurred on open range,’ which
may have been an attempt to refute that any intentional misconduct occurred.
After considering the evidence, however, the court found that the attorney
“knew or should have known the accident occurred on open range prior to filing
his request for admissions.””°° The court also found that “Tajt the bare mini-
mum, [the attorney] possessed enough information to conduct a reasonable in-
quiry into the open range status of the location where the accident occurred.”””°
Despite this knowledge, the attorney sought an admission from Fallini stating
that the area where the accident occurred was not open range, a false fact that
was deemed admitted when Fallini’s attorney failed to respond.”””

Thus, as an officer of the court, the attorney violated his duty of candor un-
der the rules of professional conduct “by utilizing Defendant’s denial that the
accident occurred on open range to obtain a favorable ruling in the form of an
unopposed award of summary judgment.””** Consequently, the court found a
violation of Rule 60(b) because “Plaintiffs request for admission of a known
fact, a fact that was a central component of Defendant’s case, was done when

 

5° Id_at 1.

51 Id. at 7.

2 Id at 6.

53 Td,

24 Td. at 7. (emphasis added).
*55 Id. (emphasis added).

256 Td,

257 Id at 5.

28 Id. at 8.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 41 of 62

 

16 Niv. L. J. 707, HAGUE - FINAL. DOCX 4/12/16 6:31 PM

 

Spring 2016] FRAUD ON THE COURT 741

counsel knew or should have known that the accident did not occur on open
: 39259
range, thereby perpetrating fraud upon the court.

3. The Victim

The court also considered the victim in this case. It noted that the attorney
who committed the fraud on the court “may argue that all [Fallini’s prior attor-
ney] had to do was simply ‘deny’ the request for admissions.””°° While this is
certainly true, the court took special consideration of the fact that Fallini’s prior
attorney failed “to respond to various motions and requests to the extent that
[plaintiff's attorney] knew or should have known that a response from [Fallini’s
attorney] was unlikely.”?*!

The court also recognized the maxim the Supreme Court expressed in Ha-
zel-Atlas: the fraud-on-the-court rule should be characterized by flexibility and
an ability to meet new situations demanding equitable intervention.” The
court clearly considered and accepted the inequities of the case, as it acknowl-
edged that “one cannot ignore the apparent injustice that Defendant has suf-
fered throughout this matter. Ms. Fallini [was] responsible for a multi-million
dollar judgment without the merits of the case even being addressed.’”® In oth-
er words, it was significant to the court that Fallini’s attorney had abandoned
her, and this certainly influenced, at least in part, the court’s decision to set
aside the judgment due to a fraud on the court.

4. The Relief

The court recognized that “[flinality has a particular importance in our le-
gal system.”?** However, it also noted that a final judgment is one “that dispos-
es of the issues presented in the case, determines the costs, and leaves nothing
for future consideration of the court.” But “the issues presented in this case
were summarily disposed above due to the negligence of Defendant’s counsel
... [and] [t]he merits of the case were never actually addressed.”°° Again, rec-
ognizing the victim’s status, the court found that had Fallini’s attorney “proper-
ly denied the improper request for admissions, the outcome may have been
much different.””°”

The court’s order states several times throughout that “cases are to be heard
on the merits if possible” and that Fallini was unjustly punished without the

 

°° Id. (emphasis added).

260 Id.

261 Td.

262 Td,

6) Id at 9.

4 Td. at 10.

265 Id. (quoting Alper v. Posin, 363 P.2d 502, 503 (1961)).
206 Td,

267 Id.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 42 of 62

 

16 Nev. L. J. 707, HAGUE - FINAL.Docx 4/12/16 6:31 PM

 

742 NEVADA LAW JOURNAL [Vol. 16:707

merits of the case ever being addressed.’** In addition to its express authority to

set aside the judgment under Rule 60, the court clearly had the authority to or-
der further relief, such as sanctions or dismissal with prejudice.” Pursuant to
the court’s Order Granting Motion for Entry of Final Judgment and Dismissing
Case with Prejudice, the court entered final judgment in favor of Fallini and
dismissed the case with prejudice.’

CONCLUSION

While finality of judgment matters, no worthwhile interest is served in pro-
tecting judgments obtained by misconduct. The Federal Rules of Civil Proce-
dure contemplate liberal discovery, but the potential for discovery abuse is ev-
er-present. There are rules in place to remedy abusive discovery, yet those rules
are only functional during litigation—they serve no purpose post-judgment.
Thus, cheaters are prospering under the judicial system, especially against vul-
nerable victims that lack both the skill and knowledge to adequately prepare a
defense or thwart the abusive conduct before an unfavorable judgment is ren-
dered.

Rule 60(d)(3), however, allows a court to set aside judgments-—judgments
obtained years earlier—-which have been secured by a fraud on the court. But to
succeed in setting aside a judgment, several courts require a showing, by clear
and convincing evidence, of intentional fraudulent conduct specifically directed
at the court itself. This standard is too high. If federal courts were compelled to
follow this standard, nearly every claim of abusive discovery would fail. How-
ever, the remedial and equitable nature of the fraud-on-the-court doctrine and
the great public policy that it embodies militates against making that burden an
impossible hurdle for victims of abusive discovery.

Fraud on the court can take many forms. Fortunately, the fraud-on-the-
court rule that the United States Supreme Court articulated in Hazel-Adlas
should be characterized by flexibility and an ability to meet new situations de-
manding equitable intervention. The equitable and flexible nature of the rule
supports the contention that the current standard for evaluating fraud on the
court is flawed. The four-step step process outlined above—-with the ultimate
inquiry of whether the abusive conduct caused the court not to perform in the
usual manner its impartial task of adjudging cases—further facilitates a court’s
inherent power to do whatever is reasonably necessary to deter abuse of the ju-
dicial process.

 

*68 Id. at 9 (quoting Passarelli v. J-Mar Dev., Inc., 720 P.2d 1221, 1223 (Nev. 1986)).
* See, e.g., Rule 41 and 11 discussed supra Parts IIIB, I1.D.

2” Order Granting Motion for Entry of Final Judgment and Dismissing Case with Prejudice
at 2, Estate of Adams v. Fallini, No. CV 24539 (Nev. 5th Dist. Ct. Apr. 17, 2015).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 43 of 62

Reference 2 - CAFSA_article how to respond to
false evidence
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 44 of 62

Responding to Falsification of Evidence

By Jonathan K. Tycko

 

ourts often describe the litiga-

tion process as having a truth-

seeking function. Under duress,
however, most lawyers experienced in
litigation will concede that the litiga-
tion process serves that function only
imperfectly. Although trials are intend-
ed to recreate for the judge and jury
the historical events at issue in the
case, numerous very serious obstacles
to achicving that goal exist. Some of
those obstacles are the result of the
passage of time: memories fade, wit-
nesses die, evidence is lost or discard-
ed. Some of those obstacles are the
result of rules or procedures intended
to serve competing interests: relevant
information is hidden behind privi-
leges and other evidentiary rules, wit-
nesses are beyond the subpoena power
of the court, only finite amounts of
evidence can be presented in the time
allotted for the trial. And some of
those obstacles are a function of the
human condition: lawyers are pos-
sessed of unequal persuasive skills,
perceptions of judges and juries are
influenced by events outside the court-
room, people make mistakes. These
obstacles to truth seeking are all, more
or less, tolerated by our legal system.
Indeed, addressing these various cate-
gorics of obstacles is an important part
of the day-to-day work of judges,
juries, and lawyers.

But another, more pernicious,
obstacle to truth secking sometimes
rears its ugly head. Parties lie under
oath, forge documents or create other
types of deceptive evidence, and
destroy or hide relevant evidence. This
conduct is intentional and designed to
subvert the truth-secking function of
the judicial process. This type of inten-
tional creation, alteration, or destruc-
tion of evidence—which I will refer to
generally as falsification—is the nar-
row subject of this article.! This article
will begin with a brief discussion of
the nature and extent of the problem.

Then, the article will list and discuss
various available responses when an
opposing party engages in falsification
in the context of civil litigation.

The Problem of Falsification
Falsification is a serious problem, for
two reasons. First, when it occurs, it can
have an enormously detrimental impact
on the litigation process. Most obviously,
undetected falsification can lead directly
to incorrect results. In criminal cases,
innocent people can be imprisoned or
criminals can go unpunished. And in
civil cases, large sums of money or
important legal rights can be unde-
servedly lost or won.

But falsification has other deleterious
effects. Where one side of a dispute sus-
pects the other of engaging in falsifica-
tion, it can result in litigation that is
much more expensive and time-consum-
ing, for both the parties and the courts,
because falsification often adds a fact-
intensive issue (e.g., if the documents are
forgeries) that can require additional dis-
covery, expenses for various types of
forensic experts, and increased trial time.
In addition, falsification erodes public
respect for the judicial system: to the
extent that the public believes falsifica-
tion is common, it will distrust the
results reached by the judicial system
and will lose faith in courts as reliable
sources of justice.

The seriousness of falsification is
reflected both by the numerous remedies
that courts have developed to address it
(many of which will be discussed below)
and also by the legislative response.
Faisification is a serious crime in most,
if not all, jurisdictions.2 And falsification
can result in more severe punishment for
otherwise-criminal conduct. For exam-
ple, under the federal sentencing guide-
lines, a sentence is subject to significant
“enhancement” if “the offense (A)
involved the destruction, alteration, or
fabrication of a substantial number of
records, documents, or tangible objects;
(B) involved the selection of any essen-

tial or especially probative record, docu-
ment, or tangible object, to destroy or
alter; or (C) was otherwise extensive in
scope, planning, or preparation.”3

Second, falsification occurs with
alarming frequency. No good statistics
on falsification exist, and indeed, it is
hard to imagine how accurate statistics
could be compiled, given the diverse
ways falsification occurs and the lack of
any comprehensive reporting system.
But as one appellate judge accurately
noted, “[iJn the centuries that have
elapsed since Adam took that first bite of
the apple in the Garden of Eden, a great
many people, some of them powerful
and famous, have been found to have
lied under oath or to have otherwise
done their best to conceal the truth and
to subvert judicial proceedings.” In
1995, the ABA Journal conducted a sur-
vey of 50 federal and state judges and
reported that most “agrec{d] that perjury
in some form permeates civil and crimi-
nal courts.”> Numerous reported cases
reflect instances of falsification and the
legal system’s attempts to grapple with
it. And this author’s own personal experi-
ence is that falsification occurs in a sig-
nificant portion of civil cases; I have
personally been involved in a number of
significant cases in which | came to
believe that one of the parties had inten-
tionally forged or altered documents, and
I often encounter trial and deposition tes-
timony that [ bclicve to be intentionally
false or misleading. My discussions with
other lawyers lead me to conclude that
my perceptions are not unique but
rather are very common among experi-
enced litigators.

Responding to Falsification by an
Opposing Party

Falsification is often a crime, but it
rarely is prosecuted. So, a litigant faced
with falsification by an opposing party is
left to seek remedies directly from the
courts. Numerous responses to falsifica-
tion are available. The most common of
these potential responses will now be

 

1 © Comrnitiee on Co porate Cour
“Rosponding te Falsifcation of Evide
by the American Bar Assocation. Rep

 

 

 

uced by permiss

| Newsleiter # Americus Bur Assoc‘atios # Winter 2006 © Volume 20 # Number 2
by Jonathan K. Tycko, published n Comm'toe on Corporate Counsel Newsletter, Vol-me 20, No 2. Winer 2006 © 2006
All rights -aserved. This informerion or ary portion ther

 

“ay not be comes or d'ssemnered iv any form

or by any means or stoved in an electron’ datacase or retrieval system wthout the express wallen consent of the American Bar Association
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 45 of 62

addressed. They are presented briefly
and primarily as a guide to what should
at least be considered by a lawyer faced
with the problem. The law in each juris-
diction may differ on these issues; there-
fore, local law research may be required
before deciding on appropriate steps.
The responses discussed below are pre-
sented in no particular order.

Seek Dismissal or Default

If an opposing party has engaged in fal-
sification, one potential response is to
ask the court to throw the party out of
court. Courts have long recognized their
own inherent power to protect them-
selves and other parties from various
forms of bad faith litigation, including
the falsification of evidence. As the
Supreme Court emphasized in Hazel-
Atlas Glass Co. v. Hartford-Empire Co.,
this inherent power is a crucial mecha-
nism for protecting the integrity of the
Judicial process:

[TJampcring with the administration of
justice in the manner indisputably shown
here involves far more than an injury to a
single litigant. [t is a wrong against the
institutions sect up to protect and safe-
guard the public, institutions in which
fraud cannot complacently be tolerated
consistently with the good order of soci-
ety. . . . The public welfare demands
that the agencies of public justice be not
so impotent that they must always be
mute and helpless victims of deception
and fraud.6

The inherent power to “fashion
appropriate sanction[s] for conduct
which abuses the judicial process” was
reaffirmed by the Supreme Court in
Chambers v. NASCO, Inc.7

Where falsification occurs in the
midst of ongoing judicial proceedings,
and is specifically directed at affecting
those proceedings, it often is termed
“fraud on the court.” A court, as an exer-
cise of this inherent authority, may sanc-
tion fraud on the court through dismissal
(if the falsifier is the plaintiff) or default
(if the falsifier is the defendant).$ But
because dismissal or default is a severe
sanction that deprives a litigant entirely
of the right to pursuc or defend a claim,
courts have adopted various standards to
ensure that it is imposed sparingly and
that “the need to maintain institutional

integrity and the desirability of deterring
future misconduct” is balanced appropri-
ately against “the policy favoring adjudi-
cation on the merits.”

Courts have adopted three primary
safeguards to ensure that the sanction of
dismissal or default is imposed only in
appropriate cases. First, most courts that
have considered the issue have conclud-
ed that fraud on the court must be
proved by clear and convincing evi-
dence—a standard of proof higher than
the preponderance of the evidence stan-
dard that normally applies in civil

                            

through an exercise of inherent power.!°
Second, the party accused of falsifica-
tion must be given notice of the potential
sanctions and an opportunity to respond;
however, whether to conduct a full evi-
dentiary hearing is a matter generally
left to the discretion of the court.!! And
third, as a general matter, a court must

 

— Tohotd a party or

   

consider lesser sanctions before impos-
ing the sanction of dismissal or default.
Some of those lesser sanctions—such as
awards of attorney fees or adverse find-
ings on particular issues—are discussed
below. But some courts also have recog-
nized that falsification can be so serious
an affront to the judicial system that a
court can impose the sanction of dis-
missal or default even without first con-
sidering or imposing lesser sanctions.
For example, in Oliver v. Gramley, the
Seventh Circuit upheld a sanction of dis-
missal where the plaintiff had submitted
a false affidavit relating to the filing and
service of a habeas petition, even though
the district court had not explicitly con-
sidered less severe sanctions. Judge
Posner. writing for the court, concluded

that this falsification was “so egregious,
inexcusable, and destructive that no
lesser sanction than dismissal with prej-
udice could be adequate.” !?

In addition to inherent powers, courts
may also have authority to impose the
sanction of dismissal or default under
various procedural rules. For example,
Rule 37 of the Federal Rules of Civil
Procedure provides an alternative basis
for a court’s authority to impose the
sanction of dismissal or default, where
the falsification amounts to a “failfure]
to comply with the rules of discovery or
with court orders enforcing those
rules.”!3 And Rule 11 of the Federal
Rules of Civil Procedure provides simi-
lar authority where a party’s falsification
manifests itself as false allegations or
denials in the party’s pleadings. '4
Accordingly, when faced with falsifica-
tion in ongoing civil litigation—particu-
larly in the pretrial phases of the case—a
lawyer should carefully consider whether
any of the rules of the court before
which the case is pending provide an
alternative basis for sanctions.

Seek Recovery of Monetary Sanctions
All of the various sources of a court’s
authority to impose the sanction of dis-
missal or default also permit a court to
impose monetary sanctions. The most
common form of monetary sanction is an
award of the attorney fees and expenses
incurred by the other side of the case. The
fees and expenses awarded do vot need to
bear a direct causal connection to particu-
lar acts of falsification. Rather, as the
Supreme Court recognized in Chambers,
once a party sets out on a course of bad
faith litigation, it taints the entire litiga-
tion, and the court may vindicate itself by
requiring the bad faith litigator to pay all
of its opponent’s attorney fees and
expenses.'5 A court also may impose
additional monetary sanctions—in the
form of fines or punitive damages—
above and beyond the specific amount of
the innocent party’s fees and expenses. !6

Seek an Adverse Inference Instruction or
Issue Preclusion

Where falsification takes the form of
intentional destruction or alteration of
evidence—an act often termed “‘spolia-
tion” of evidence—then a court may
decide to punish the wrongdoer and pro-

 

“Responsing to Falsification oF Evi
by the Amevican Sar Associaticn Reprod

de

  

by forarhon K ye ko, published in Commit
ad by permiss'ar. All rights 1 5

  

2¢ Cor aritee on Coroorate Counsel Newsleltar « American Bar A:scciation # Winter 2006 # Volume 20 « Number 2
. a . el

 

weletter, Volume 20, No.2, Winter 2006 © 2006
may noi be copied or disseminated in any form

 

ed. This ye
or by ony means of store d nan electroric database or retrieval system without the exoress WE tian consent of Irae American Bar Association.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 46 of 62

 

  
  
 

3 © Commit o porde Counsel Newsletler * Americas Bar Associotio: @ Wenler 2056 ¢ Volume 20 © Number 2
“Respond'ag cotton of Evie by Jonathan K Tycko, published ‘n Comm tee on Corporate Counsel Nowsle'ter, Vol.me 20, No 2, Winror 2006 © 2006
by the American Bar Assocation Reproduced by permission. All rights “eservad. 1 marion of ary partion theraof may not he caries or d’ssemnaved ir any form

‘
or by any means OF stored in an electron'c datacase or retrieval system winoul i press written Consent of the Americon Bar Association

   
 

      

  
 
 

  

 
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 47 of 62

altered evidence with the specific “pur-
pose of depriving an opposing party of
its use.”28 Claims for spoliation can Hie,
in some jurisdictions, against both
“first-party” defendants (namely, parties
to the underlying civil litigation) and
“third-party” defendants (namely, those
who are not parties to the underlying
civil litigation).2? A party asserting a tort
claim for spoliation must meet other ele-
ments typical to tort claims, such as
causation and damages. Accordingly,
whether pursuit of a tort claim for spoli-
ation is advisable may depend both upon
the state of local law in the relevant
jurisdiction and also upon whether cau-
sation and damages can be proven.

Assert Other Common Law Claims
Falsification can expose the wrongdoer
to a claim for malicious prosecution. A
claim for malicious prosecution lies
only where the malicious prosecution
plaintiff establishes that a prior action
terminated in his or her favor and that
the defendant brought the prior action
without probable cause and with mali-
cious intent.3° A party has “probable
cause” to initiate a civil lawsuit if,
among other things, that party has a rea-
sonable belief in the existence of the
facts that warrant the lawsuit.3! Thus, if
it could be shown that the defendant
instituted the prior action with knowl-
edge that his or her claims could only be
supported with fabricated evidence, then
this would tend to show a lack of proba-
ble cause and would also be evidence in
support of the malice element. In addi-
tion, courts have recognized that the
favorable termination element of a mali-
cious prosecution claim can be satis-
fied—even where the malicious prose-
cution plaintiff lost the prior case—
where “the original judgment was
obtained through fraud.’32 Thus, where
the evidence of falsification comes to
light after the falsifying party has
already won the prior lawsuit, a mali-
cious prosecution action may still be
viable.

                             

where one party is forced to give up a
claim because of another party’s falsifi-
cation-——fraud or other related decep-
tion-based claims also may be available.
An example is Morgan v. Graham.

Graham was injured in an automobile
accident and obtained a default judg-
ment against the negligent driver,
Godfrey W. Cochran. Graham learned
that an insurance adjuster for the (as it
turned out) inaptly-named Moral
Insurance Company had investigated
the accident. So Graham brought an
action against that insurer on the theory
that the insurer had issued a liability
policy to Godfrey W. Cochran and that
the insurer should pay proceeds of that
policy to Graham to satisfy the default

judgment. In response, Moral submitted

an answer, verified by its president,

 

   

Af you eat the

Max T. Morgan, stating that there was
no such policy in its files. Faced with
that verified answer—and with no

direct evidence to rebut it—Graham
voluntarily dismissed the case.

Moral subsequently went into
receivership. Graham then brought an
action against Morgan, the president. In
that action, Graham alleged that Moral
had indeed issued a policy to a “G. W.
Cockran,” that this person and Godfrey
W. Cochran were the same person, and
that Morgan knew this when he signed
the verified answer in the prior action
against Moral. Graham’s case against
Morgan went to trial on a claim of
fraud, and evidence was presented that
Morgan knew that “G. W. Cockran” and
Godfrey W. Cochran were the same per-
son. The trial court found for Graham
and awarded both compensatory and
punitive damages.

On appeal, the Tenth Circuit
affirmed. The court noted that the vic-
tim of perjury normally does not have a
cause of action against the person who

committed the perjury.*4 But the court
reasoned that perjury can provide a
predicate for other tort claims if the ele-
ments of those torts can otherwise be
proven.> The court then considered
whether Graham had proved reliance
upon Morgan’s false statements.
Although Graham testified that he did
not believe Morgan’s statements in the
earlier case, the court reasoned that
Graham “was nonetheless forced to act
to his detriment and do what he would
not have done had the statement not
been made,” and thereby “was forced to
rely on the misrepresentations.”° The
court upheld both the compensatory and
punitive damages.

Use the Other Sides Falsification to
Undermine Its Position

The last potential response | will
address is also the most common and
can often be the most powerful. Ifa
lawyer believes that it is possible to
catch the other side in a lie, the lawyer
can simply do just that, and thereby
destroy the other side’s credibility. An
oft-quoted passage from one of the
leading evidence treatises explains:

It has always been understood—the in-
ference, indeed, is one of the simplest in
human experience—that a party’s false-
hood or other fraud in the preparation
and presentation of his cause, his fabrica-
tion or suppression of evidence by
bribery or spoliation, and all similar con-
duct is receivable against him as an indi-
cation of his consciousness that his case
is a weak or unfounded one; and from
that consciousness may be inferred the
fact itself of the cause’s lack of truth and
merit. The inference thus does not neces-
sarily apply to any specific fact in the
cause, but operates, indefinitely though
strongly, against the whole mass of al-
leged facts constituting his cause.37

In other words, if you catch the
other side engaged in falsification, you
can use that catch to argue that the
other side’s entire position lacks merit.
And even more fundamentally, judges
and juries do not like being tricked. Ifa

judge or jury agrees that your opponent

has engaged in falsification—even fal-
sification relating only to one of sever-
al issues in the case—ait will hold this

 

"Responding to Fealsific cufion 0! Evidences” by Jovatian K. “ycks, published in Ce
by the Amezican 3a: Association Reproduced by permiss‘o-. All rights reserve

 

4 © Comrittea on Corcorate Counsel Newsletter ® Arnerican Bar Asscciation # Winter 2006 ® Volume 20 * Number 2

 
 
 

       

er, Volurne 20, No.2, W
f may noi be copied or diss

OS © 2006

ted in any form

Counsel
cortion ther

 

or by any eans or stored ‘n an alectroric detabase or reirieval system without the express wr flan consent of tre American Ber Associaton
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 48 of 62

quite strongly against your opponent
and will come to doubt the validity of
everything your opponent says and
claims.

Conclusion

Falsification is a serious and common
problem in civil litigation. The courts
have developed numerous responses to
falsification, including various types of
sanctions that can be imposed in the

 

| falsification helps

- Resyanding vigorously

 

   

case in which the falsification occurs
and various potential claims that can
arise out of falsification. When faced
with falsification by an opposing party,
a lawyer should consider all of these
various responses. Responding vigor-
ously to falsification not only serves
your client’s interests in the particular
dispute but also serves to deter falsifi-
cation in other cases, and helps to pre-
serve the integrity and fairness of the
judicial system as a whole. ©

   

 

Jonathan K. Tycko is a partner with Tycko
Zavareei & Spiva LLP in Washington, D.C. He
can be reached at (202) 973-0900 or by email at
jtycko@tzslaw.com.

Endnotes

1. Thus, this article does not address the
related, but distinct, topic of unintentional—
but still potentially culpable—destruction or
loss of documents. That topic, and the relat-
ed issue of preventive document retention
policies, has been the subject of many arti-
cles. Replowing of that ground will be avoid-
ed here.

2. Various specific types of falsification
violate federal criminal laws. See, e.g., 18
U.S.C. § 1621 (perjury punishable by up to
five years’ imprisonment); 18 U.S.C. § 1519
(knowing falsification or destruction of doc-
uments or other tangible objects punishable

by up to 20 years’ imprisonment); 18 U.S.C.
§ 1520 (destruction of certain corporate
audit records punishable by up to 10 years of
imprisonment). And knowing destruction or
falsification of documents in an attempt to
influence the outcome of a judicial proceed-
ing also violates the general “obstruction of
justice” law. 18 U.S.C. § 1503. See, e.g.,
US. v. Craft, 105 F3d 1123, 1128 (6th
Cir.1997) (“Acts that distort the evidence to
be presented or otherwise impede the admin-
istration of justice are violations of 18
U.S.C. § 1503. The act of altering or fabri-
cating documents used or to be used in a
judicial proceeding would fall within the
obstruction of justice statute if the intent is
to deceive the court.”). All states have simi-
lar laws.

3. USSG, § 2J1.2.

4. Breezevale Ltd. v. Dickinson, 759
A.2d 627, 641 (D.C. 2000) (Schwelb, J.,
concurring).

5. Mark Curriden, The Lies Have It,

ABA J., May 1995, at 69.

6. 322 US. 238, 246 (1944).

7. 501 U.S. 32, 44 (1991).

8. Some examples are: Breezevale Ltd. v.
Dickinson, 879 A.2d 957,,964 (D.C. 2005)
(affirming sanction of dismissal where top
executives of plaintiff company engaged in
scheme to forge documents and subsequent-
ly denied the forgery in plcadings and sworn
testimony); Synanon Found., Inc. v.
Bernstein, 503 A.2d 1254, 1263 (D.C. 1986)
(affirming sanction of dismissal where
plaintiff, inter alia, destroyed audiotapes and
made false statements to the court “that no
responsive documents could be found” in
order “to deceive the court, and to improper-
ly influence the court in its decision on the
defendants’ motions to compel, with the ulti-
mate aim of preventing the judicial proccss
from operating in an impartial fashion”);
Cox v. Burke, 706 So. 2d 43 (Fla. Dist. Ct.
App. 1998) (affirming sanction of dismissal
where plaintiff gave false answers to inter-
rogatories and deceptive deposition testimo-
ny); Pope v. Fed. Express Corp., 974 F2d
982, 984 (8th Cir. 1992) (affirming sanction
of dismissal for plaintiff’s forgery of, and
reliance on, a single document); Aoude v.
Mobil Oil Corp., 892 F.2d 1115 (1st Cir.
1989) (affirming dismissal where plaintiff
concocted a single document); Tramel v.
Bass, 672 So. 2d 78, 82 (Fla. Dist. Ct. App.
1996) (affirming default judgment against
defendant who excised damaging six-second
portion of videotape before producing it dur-
ing discovery).

9. Shepherd v. Am. Broad. Cos., 62 F.3d
1469, 1478 (D.C. Cir. 1995) (quoting Aoude
v. Mobil Oil Corp., 892 F2d 1115, 1118 (Ist
Cir. 1989)).

10. See, e.g., Nichols v. Klein Tools, Inc.,
949 F.2d 1047, 1048 (8th Cir. 1991).

11. See, e.g., Breezevale Ltd v. Dickinson,
879 A.2d 957, 964 (D.C, 2005); Paladin
Assocs., Inc. v. Montana Power Co., 328

F.3d 1145, 1164~65 (9th Cir. 2003).

12. 200 F.3d 465, 466 (7th Cir. 1999),

13. Wyle v. R.J. Reynolds Indus., Inc., 709
F.2d 585, 589 (9th Cir. 1983).

14. See, e.g., Jimenez v. Madison Area
Technical Coll., 321 F3d 652 (7th Cir.
2003).

15. 501 U.S. at 56-57; see also Synanon
Found., Inc. v. Bernstein, 517 A.2d 28, 43
(D.C. 1986) (once a party embarks on a
“pattern of fraud,” and “[rlegardless of the
relevance of these [fraudulent] materials to
the substantive legal issue in the case,” this
is enough to “completely taint [the party’s]
entire litigation strategy from the date on
which the abuse actually began’).

16. Jemison v. Nat’! Baptist Convention,
720 A.2d 275, 285 (D.C, 1998) (punitive
damages may be imposed if court finds that
bad faith litigator acted with malice).

17. Klezmer v. Buynak, 227 F.R.D. 43, 52
(E.D.N.Y. 2005).

18. See, e.g., Stevenson v. Union Pac.
R.R. Co., 354 F.3d 739, 746-47 (8th Cir.
2004).

19. See, e.g., Reilly v. NatWest Markets
Group Inc., [81 F.3d 253, 267-68 (2d Cir.
1999),

20. See, e.g., Monsanto Co. v. Ralph, 382
F.2d 1374, 1382 (Fed. Cir. 2004).

21. 249 U.S. 378, 384 (1919).

22. Id.; see also In re Michacl, 326 U.S.
224, 227-28 (1945),

23. US. v. Arredondo, 349 F.3d 310, 320
(6th Cir. 2003); see also D.V. v. State, 817
So. 2d 1098, 1099 (Fla. Ct. App. 2002) (dis-
cussing “judicial knowledge”).

24, For discussion of “‘on Venus,” see US.
v. Arredondo, 349 F.3d 310, 320 at 319 1.9
(6th Cir. 2003).

25. JS. Sweet Co. v. Sika Chem. Corp.,
400 F.3d 1028, 1032 (7th Cir. 2005) (apply-
ing Indiana law).

26. See Gribben v. Wal-Mart Stores, Inc.,
824 N.E.2d 349, 353 (Ind. 2005), for a
recent listing of cases from different states
that have either adopted or rejected an inde-
pendent tort of spoliation.

27. Id.; see also Hannah v. Heeter, 584
S.E.2d 560, 568 (W. Va. 2003); Holmes v.
Amerex Rent-A-Car, 710 A.2d 846, 854
(D.C. 1998).

28. Burge v. St. Tammany Parish, 336 F.3d
363, 374 (Sth Cir. 2003) (discussion of
Louisiana law).

29. See, e.g., Smith v. Howard Johnson
Co., 615 N.E.2d 1037, 1038 (Ohio 1993),

30. See generally 52 Am. Jur. 2d,
“Malicious Prosecution.”

31. See, e.g., Norse Sys. v. Tingley Sys.,
715 A.2d 807, 815-16 (Conn. App. 1998).

32. Tyler v. Central Charge Serv., Inc.,

33. 228 F.2d 625 (10th Cir. 1956).

34. Id. at 627.

35. Id.

36. Id. at 628.

37. 2 J. WiGMorRE, EVIDENCES § 278, at
133 (Chadbourn ed. 1979).

 

§ * Committee on Co-porate Counsel Newsletter © Americas Bat Assoc‘atio. * Winter 2006 ® Volume 20 ® Nurnber 2
"Responding te Falsifcation of Evidences” by Jonathan K. Tycko, published n Cornm’tee on Corporate Counsel Newsleter, Volume 20, No 2, Wirrer 2006 © 2006

by the American Bar Assocation. Repraduced by per

 

sion. All rights -aserved. This information or asy portion

of may not be caciesd or dissem:nared ir any form

of by any means or stored in an electron’c database or retrieval systam without the express writen consent of the American Bar Association
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 49 of 62

Reference 3 - Adversary Ethics_ More Dirty
Tricks
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 50 of 62

University of Kentucky
UKnowledge

 

 

Law Faculty Scholarly Articles Law Faculty Publications

Fall 1982

Adversary Ethics: More Dirty Tricks

Richard H. Underwood
University of Kentucky College of Law, runderwo@uky.edu

Right click to open a feedback form in a new tab to let us know how this document benefits you.

Follow this and additional works at: https://uknowledge.uky.edu/law_facpub
& Part of the Legal Ethics and Professional Responsibility Commons, and the Litigation Commons

Recommended Citation
Richard H. Underwood, Adversary Ethics: More Dirty Tricks, 6 Am. J. Trial Advoc. 265 (1982).

This Article is brought to you for free and open access by the Law Faculty Publications at UKnowledge. It has been accepted for inclusion in Law
Faculty Scholarly Articles by an authorized administrator of UKnowledge. For more information, please contact UKnowledge@lsv.uky.edu.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 51 of 62

Adversary Ethics: More Dirty Tricks

Ricuarp H. UNDERWooD*

I. Introduction

While much of the academic debate over the excesses of the
adversary system is a simple reflection of the belated integration
of ‘legal ethics” into law school curricula,' there is a growing con-
cern that certain “wide spread [trial] practices are in need of
change.’ Perhaps the most extreme criticism of the prevailing
ethic, whether that prevailing ethic is real or imagined, can be
found in the works of Jeffrey O’Connell,? who urges us to abandon
a system of dispute resolution ‘‘fraught with a frightening mix-
ture of archaic technology, raw emotionalism, and sly tricks.’”

 

© 1982, by the American Journal of Trial Advocacy.
* Assistant Professor of Law, University of Kentucky College of Law. B.S.
1969, Ohio State University; J.D. 1976, Ohio State University.
1. The traditional academic indifference toward ‘‘legal ethics” as a separate
course offering is noted in M. Scuwartz, LAWYERS AND THE LEGAL PROFESSION
vii (1979), and Hegland, Moral Dilemmas in Teaching Trial Advocacy, J. LEGAL
Ep. 69, 86 n.28 (1982).
2. M. FRANKEL, Partisan Justice 79 (1980). Among the ‘“‘wide-spread prac-
tices” cited by Judge Frankel are:
... knowingly presenting false testimony of clients or witnesses; try-
ing by artful cross-examination or other techniques to block the truth,
or to make what is known to be true seem false; and deliberately fail-
ing to reveal evidence that would help the court or jury to achieve an
accurate understanding of the facts.

A more complete list of deceptive practices is set forth in Ordover, The Lawyer as

Liar, 2 Am. J. Taiat Apvoc. 305, 314 (1979):
... deliberately rais[ing] an objection simply to interfere with his
adversary’s flow in opening or summation or to interrupt the witness
solely for the sake of interruption .... Dropping books and parapher-
nalia on the floor to distract the jury during opposing counsel’s sum-
mation, influencing jurors with unsubtle remarks or gestures in the
hallway during recess, positioning exhibits not in evidence so that
jurors will see them, quoting out of context or purposely misciting
cases, and even worse, omitting important authorities from briefs and
arguments... . [T]he intentionally misleading question tendered on
cross-examination; the question asked, not in good faith, but merely
to have the jury hear the question ...; and the attempt to coach the
witness while he is on the stand.

3. See, e.g. J. O’'ConNELL, THE Lawsuit Lorrery (1979); J. O’ConNELL, EN-
DING INSULT TO INJURY (1975).

4. J. O’ConnEtt, Enpine Insutt To Ingury 7 (1975).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 52 of 62

266 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

While it is safe to assume that few would fully endorse all of Pro-
fessor O’Connell’s criticisms, or share completely his enthusiasm
for major changes in our system of dispute resolution, a handful of
commentators have joined him in identifying and condemning cer-
tain “dirty tricks.’"* Unfortunately, only the more theatrical forms
of cheating tend to be catalogued. Moreover, the remedy sug-
gested to the party aggrieved by questionable trial tactics is more
often than not ‘‘a well directed crotch kick in retaliation.’

One of my purposes in writing this article is to provide a primer
on the more common forms of cheating employed by trial lawyers.
Another purpose is to suggest that there are antidotes that may
be administered to curb these abuses,’ assuming that trial at-
torneys are alert enough to invoke them, and trial judges are will-
ing to apply them.®

 

5. See, e.g., McElhaney, Dealing with Dirty Tricks 7 LitiGaTIon 45 (1981). At
least one law school “skills program’’ has incorporated materials on ‘‘dirty
tricks” to “‘prepare the fledgling lawyers to deal with [them].” See Ordover, Why
‘Dirty Tricks’ Are Taught at Emory, Nat’. L.J. June 14, 1982, at 14.

6. J. Jeans, Tr1aL Apvocacy 27 (1975). A more diplomatic, but nonetheless ef-
fective countermeasure for garden variety distractions has been suggested by
Steve Goldberg of the University of Minnesota: ‘Your honor, may we pause for a’
few moments until (Mr.) can stop being rude?”

7. Unfortunately, the view seems to be that “dirty tricks” pay due to an
absence of meaningful remedies for the aggrieved party. From the viewpoint of
the plaintiff's lawyer, O’Connell opines in THe Lawsuit LotTery, supra note 3, at
40, that:

It is true that {in the cases discussed] the illicit conduct of the lawyers
resulted in a reversal of the trial court’s decision in his favor. But to
the extent that the trickery helped gain a verdict in the first place —
with the realization that it might or might not be appealed and with
the certainty that any verdict can be used as a lever in bargaining
over settlement pending appeal — a lawyer could well conclude that
such tricks are worth a try.
Compare Jeans, supra note 6:

When such a transgression occurs by the plaintiff in a civil case or a

’ prosecutor in a criminal matter, the opponent may seek appropriate
relief from the trial court. But if the defense attorney has injected the
poison there is little, if any, antidote available. Mistrials are, from a
practical point of view, undesirable (who wants to abort a year of
docket waiting, and the expense of an unfinished trial?) and that ad-
monition to disregard the testimony is meaningless.

8. The primary duty of the court to correct unprofessional conduct has been
forcefully advocated in another context by Professor Freedman in Lawyers’
Ertnics In AN ADVERSARY SYSTEM 101-02 (1975).

 
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 53 of 62

1982] DIRTY TRICKS 267

II. Some Preliminaries

Ask any trial attorney to prepare a list of unethical practices
and he will most likely recite incidents in which an opponent in-
jected, or attempted to inject, inadmissible evidence during direct
or cross-examination of a witness. Any proper survey of unethical
trial practices, however, must begin with counsel’s preparation for
trial.®

A. The Deceptive Trial Brief

It has become common practice for trial counsel in civil cases to
present some form of law brief or trial memorandum to the court,
ostensibly to “simplify the litigation and to reduce substantially
the time that a busy judge must take in understanding the
case.’’'® The trial brief also serves as an opening statement, in-
tended ‘‘to persuade the court to shape the record favorably to the
party on whose behalf the brief is submitted.’ The opportunity
to “run one by” in this initial presentation to the court, by distor-
ting fact or law, is widely recognized.’* The disciplinary rules of
the Code of Professional Responsibility which directly address
such deliberate deceptions provide in part:

DR 7-106 Trial Conduct.
(B) In presenting a matter to a tribunal, a lawyer shall disclose:
(1) Legal authority in the controlling jurisdiction known to him to

 

9. For a discussion of abuses in pleading, discovery, and motion practice, see
Underwood, Dealing with the “Court Crunch”: Judicial Control of Adversary
Ethics - The Model Rules of Professional Conduct and Proposed Amendments to
the Federal Rules of Civil Procedure, 56 St. Joun’s L. Rev. 625 (1982).

10. R. Ficc, R. McCutiouGu, and J. Unperwoop, Civit Trrat MANUAL 384
{1974) [Hereinafter cited as Fiac.) See also M. Pitron1, Brier WRITING AND
ARGUMENTATION 4 (3d ed. 1967). The significance of the trial brief in today’s
litigation process is noted in Photovest Corp. v. Fotomat Corp., 606 F.2d 704, 709
(7th Cir. 1979).

11. Schumate, The Trial Brief, 5 AM. Jur. TRIas § 2 at 89, 91 (1966). The trial
brief may also provide a vehicle for persuading the court to preclude opposing
counsel from pursuing improper lines of questioning or argument. Jd. at 103 n.1.

Mopet Cove or ProressionAL ReEsponsiBiLiTtY DR 7-110(B) (1979) requires
service of the trial brief on opposing counsel, unless local practice or a local rule
provides for ex parte submissions. Accord, H. Drinker, LEGA Etuics 78 (1953);
CopE or Tria Conpuct ¢ 19(b)(2) (American College of Trial Lawyers 1972).
However, counsel often ignore this rule and not all commentators perceive the ap-
plicability of the Code provision. Compare Schumate, supra, at 92-3; Pitroni,
supra note 10, at 4-5.

12.See Ordover, supra note 2, at 314; Brazil, The Attorney as Victim: Toward
More Candor About the Psychological Price Tag of Litigation Practice, J. Lec.

- Pror. 107, 111 (1978).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 54 of 62

268 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6.265

be directly adverse to the position of his client and which is not
disclosed by opposing counsel.
(C)In appearing in his professional capacity before a tribunal, a
lawyer shall not:
(1)State or allude to any matter that he has no reasonable basis to
believe is relevant to the case or that will not be supported by
admissible evidence."

Notwithstanding these comparatively unambiguous standards,
a number of appellate decisions have reported gross violations of
the Code including; statements of purported fact unsupported or
contradicted by the record," distorted quotations,'* or deliberate
omissions of controlling authority.'* Without question, similar
deception also takes place at the trial level, in both civil and
criminal cases. In fact, misconduct in connection with submis-
sions to the trial court often take extreme forms.'’ For example, in
Garcia v. Silverman", counsel submitted by motion an order for
the court’s signature-directing one of the parties, as well as the Ci-
ty of New York (a non-party), to show cause why the City should
not be joined and stayed from enforcing certain administrative
orders pending determination of counsel’s motion. Counsel omit-
ted from his papers the fact that similar relief had already been
denied in the same matter by another court after a full trial of the
issues. The court published an opinion denying the relief re-
quested and “as a warning to all members of the bar’ announced:

Henceforth, any attorney who submits papers to this court which
deliberately fail to state what prior proceedings have taken place and
deliberately withhold information to inveigle the court into making a
decision it should not make, will be held in contempt of court and the
papers together with all pertinent facts will be submitted to the
Grievance Committee of the Association of the Bar of the City of New
York for appropriate actions.'°

 

13. See also A.B.A. Monet Rutes or ProressionaL Connuct Rules 3.3(a) and
3.4{e}(1982). .

14. In re Mascolo, 505 F.2d 274, 278 (5th Cir. 1974).

15. Quality Molding Co. v. American Nat’l Fire Ins. Co., 287 F.2d 313, 316 (7th
Cir. 1961). Compare County of Maricopa v. Maberry, 555 F.2d 207, 222 (9th Cir.
1977).

16. United States v. Burnette-Carter Co., 575 F.2d 587, 589 n.4 (1978).

17. See, e.g., Pizarro v. Luther, 520 F. Supp. 195 (N.D. Ill. 1981); Garcia v.
Silverman, 70 Misc. 2d 537, 334 N.Y.S.2d 474 (1972);

18. 70 Misc. 2d 537, 334 N.Y.S. 2d 474 (1972).

19. Id. at___, 334 N.Y.S. 2d at 476.
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 55 of 62

1982] DIRTY TRICKS 269

In this area, at least, it appears that trial judges will not shrink
from imposing sanctions on errant attorneys once misconduct is
brought to their attention. It is hardly a foregone conclusion,
however, that counsel’s deception will be discovered in the
absence of mandatory service of trial briefs on all other parties to
a litigation,” and local rules requiring that practice would provide
some measure of relief in these instances.

B. The Coached Witness

Discussions of ‘“‘woodshedding”’ witnesses tend to conjure up
horror stories, such as that revealed by Max Steuer’s cross-
examination in the Triangle Shirt Waist Company Case. Accor-
ding to Irving Younger’s engaging account, the prosecutor in that
case ‘“‘phoneyed up” the evidence, and turned his witnesses into
‘human tape recorders’ capable of parroting their narrative
testimony over and over again without the slightest degree of
variation.”", Unfortunately, there is no bright line between
refreshing the recollection of a witness and suborning perjury.”

Regarding this concern the Code of Professional Responsibility,
DR 7-102(A)(4) and (6) provides:

(AjIn his representation of a client, a lawyer shall not:
(4) Knowingly use perjured testimony or false evidence

(6) Participate in the creation or presentation of evidence when he
knows or it is obvious that the evidence is false.

 

20. In Photovest v. Fotomat Corp., 606 F.2d at 710-11, the Court observed:
(We are of the opinion that exchange of trial briefs at the time they
are filed with the court is sounder procedure, being one more consis-
tent with the elimination of gamesmanship aspects of litigation and,
indeed, with the quest for truth, presumably the ultimate aim of
adversarial litigation . ... The district court judge, particularly in the
case of a long and complex trial, who has entertained incorrect con-
cepts about some aspects of the case during the course of the trial
because of an ex parte brief, is placed in the difficult position of retur-
ning to a status quo ante position prior to engaging in the decisional
process.

The Court made no reference to DR 7-110(B), although the Court took pains to
point out that counsel who presented his brief to the trial judge but not to his op-
ponent did not appear to have been attempting to secure an unfair advantage. Id.
at 708. ;

21, Proceedings at the ABA Annual Meeting in Montreal, Canada on August
12, 1975, reprinted in ABA Section or Lit1GaTion MonoGrapu No. 1, The Art of
Cross-Examination (1976).

22. Professor Freedman suggests that the problem is one of the most difficult
in the field of legal ethics, at least when the witness is also the lawyer’s client. M.
FREEDMAN, LawYEr’s Etuics In AN ADVERSARY SYSTEM 59 (1975).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 56 of 62

270 AMERICAN JOURNAL OF TRIAL ADVOCACY {Vol. 6:265

Under these standards the responsibility for preventing false
testimony rests upon trial counsel, who, in civil cases at least, may
call only those witnesses whom he believes are truthful.?* On the
other hand, trial manuals are full of tips on how to “enlist [the
third party witness’] active and partisan support of your case.’

 

As Freedman notes, the risk of suborning perjury that arises during witness
preparation is sidestepped by the British Barrister, who ordinarily takes no part
in the preparation of witnesses for trial. Id. at 109. Sir William Boulton’s Con-
DUCT AND ETIQUETTE AT THE Bar (6th ed. 1975), the more or less official authority
for barristers, provides that:

It is a recognized practice that witnesses (other than the parties and
experts or professional witnesses who are instructing counsel), should
not be present at consultations or conferences with counsel and that
counsel should not interview such witnesses before or during a trial.

I deal here solely with the problem of the coached witness, and will not address
the problem of counsel’s presentation of, or argument dependent on, perjured
testimony in criminal cases. On that issue see ABA Comm. on Ethics and Profes-
sional Responsibility, Formal Op. 341 (1975); ABA Sranparps RELATING TO THE
ADMINISTRATION OF CRIMINAL JuSTICE: THE DEFENSE FUNCTION 4-7.7 (1979);
Freedman, Perjury: The Lawyer’s Trilemma, 1 Litigation 26 (1975); Ordover,
supra note 2; and Wolfram, Client Perjury, 50 So. Cau. L. Rev. 809 (1977). In
State v. McCormick, 298 N.C. 788, , 259 S.E.2d 880, 882 (1979) the court
noted: ;

It is not improper for an attorney to prepare his witness for trial, to
explain the applicable law in any given situation and to go over before
trial the attorney’s questions and the witness’ answers so that the
witness will be ready for his appearance in court, will be more at ease
because he knows what to expect, and will give his testimony in the
most effective manner that he can. Such preparation is the mark of a
good trial lawyer ... and is to be commended because it provides a
more efficient administration of justice and saves court time....
Nothing improper has occurred so long as the attorney is preparing
the witness to give the witness’ testimony at trial and not the
testimony that the attorney has placed in the witness’ mouth and not
false or perjured testimony .... The sanctions of the Code of Profes-
sional Responsibility are there for the attorney who goes beyond
preparing a witness to testify to that about which the witness has
knowledge and instead procures false or perjured testimony.
Compare, R. Kerton, Triau Tactics anp METHops § 2.14 (2d ed. 1973).

23. In re Schapiro, 144 A.D. 1, __, 128 N.Y.S. 852, 858 (1911). See also In re
A., 276 Or. 225, 554 P.2d 479 (1976) (counsel may not sit silently while a client
testifies incompletely in response to questions asked by opposing counsel). On
the ethical obligations of the criminal defense with regard to non-client perjury,
see People v. Schultheis, ____ Colo, __, 638 P.2d 8 (1981); State v. Lloyd, 48 Md.
App. 535, 429 A.2d 244 (1981); See also Model Rule 3.4(a) and (b).

24. R. Simmons, WInNING Berore Traut: How To Prepare Cases For THE
Best SETTLEMENT Or TRIAL REsuLtT 205 (1974). Simmons recommends, among
other things, that the witness be educated on the merits of the client’s case, on
what the witness may do to overcome expected opposition, and that he be
‘‘oriented’’ by counsel’s emphasizing of facts that will help the case and subor-

 

re
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 57 of 62

1982] DIRTY TRICKS 271

Given such ambiguous advice, to what extent will counsel simply
choose to employ the “lecture,’’ or the technique of suggesting, if
not outlining, a favorable line of testimony to the interviewee at
the outset, and then steering the witness’ responses into a
favorable script.”

While it may be assumed that improper coaching of witnesses is
a common phenomenon,” opposing counsel can expect little, if
any, aid from the trial judge.”’ In a recent North Carolina case,”
the trial judge was rebuked for refusing to allow a witness, who
the court believed had been coached, to testify on the reputation
of another for truth and veracity. The appellate court opined:

When a witness’ testimony appears to have been memorized or
rehearsed or it appears that the witness has testified using the at-
torney’s words rather than his own or has been improperly coached,
then there are matters to be explored on cross-examination, and the
weight to be given the witness’ testimony is for the jury.”

 

dinating (not suppressing) damaging facts. Id. at 205-6. Compare Uviller, The
Advocate, the Truth and Judicial Hackles, 123 U. Pa. L. Rev. 1067, 1080-81
(1975), who proposes that the disciplinary rules be amended to provide:
It is unprofessional conduct for a lawyer to counsel or countenance
testimony by a witness in his favor which, although true in the part
stated, omits matters which if stated might reasonably alter the
meaning or significance of the testimony.
25. The most widely cited example of the ‘‘Lecture” may be found in R.
TRAVER, ANATOMY OF A Murber 35 (1958):
The lecture is an ancient device that lawyers use to coach their clients
so that the client won’t quite know he has been coached and his
lawyer can still preserve the face-saving illusion that he hasn’t done
any coaching. For coaching clients, like robbing them, is not only
frowned upon, it is downright unethical and bad, very bad. Hence the
lecture, an artful device as old as the law itself, and one used constant-
ly by some of the nicest and most ethical lawyers in the land. ‘“‘Who,
me? I didn’t tell him to say,” the lawyer can later comfort himself. “I
merely explained the law, see.”’ It is a good practice to scowl and
shrug here and add virtuously: “That’s my duty, isn’t it?”’
See also JEANS, supra note 6, at 16-19; MaGurre, WEINSTEIN, CHapBouRN &
MAnsFIELps, CASES AND MaTERIALS ON EVIDENCE 276-77 (6th ed, 1973).
26. FRANKEL, supra note 2.
27. See 3 WicMorE ON Evipence § 788 (Chadbourne rev. 1970):
[The right to prepare witnesses] may be abused, and often is, but to
prevent abuse by any definite rule seems impracticable. It would
seem, therefore, that nothing short of an actual fraudulent conference
could properly be taken notice of; there is no specific rule of behavior
capable of being substituted for the proof of such facts.
28. State v. McCormick, 298 N.C. 788, 259 S.E. 2d 880 (1979).
29. Id. at ____, 259 S.E. 2d at 882-3. Accord Hanndi & Ibrahim Mango Co. v.
Fire Ass'n of Philadelphia, 20 F.R.D. 181 (S.D.N.Y. 1957) (denying motion to sup-
press deposition). Compare Geders v. United States, 425 U.S. 80, 96 S. Ct. 1330,
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 58 of 62

272 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

Thus, it may very well be that the only protection against the
“coached” witness is self-help in the form of a carefully planned
cross-examination.”

C. The Last Minute Continuance

Needless delay of litigation is hardly a new phenomenon" nor is
it susceptible to a tidy discussion. Accordingly, the present

 

47 L. Ed. 2d 592. (1976), reversing a conviction in a case in which the trial judge
had ordered every witness whose testimony was interpreted not to discuss the
case with anyone during recessess. In holding that such sequestration, when ap-
plied to the defendant, violated his Sixth Amendment right to counsel, the Chief
Justice wrote:
There are other ways to deal with the problem of possible improper in-
fluence on testimony or ‘‘coaching”’ of a witness short of putting a
barrier between client and counsel for so long a period as 17 hours.
The opposing counsel in the adversary system is not without weapons
to cope with ‘“‘coached”’ witnesses. A prosecutor may cross-examine a
defendant as to the extent of any “‘coaching”’ during a recess, subject,
of course, to the control of the court. Skillful cross-examination could
develop a record which the prosecutor in closing argument might well
exploit by raising questions as to the defendant’s credibility, if it
developed that defense counsel had in fact coached the witness as to
how to respond on the remaining direct examination and on cross-
examination. In addition the trial judge, if he doubts that defense
counsel will observe the ethical limits on guiding witnesses, may
direct that the examination of the witness continue without interrup-
tion until completed. If the judge considers the risk high he may ar-
range the sequence of testimony so that direct and cross-examination
of a witness will be completed without interruption. That this would
not be feasible in some cases due to the length of direct and cross-
examination does not alter the availability, in most cases, of a solu-
tion that does not cut off communication for so long a period as
presented by this record. Inconvenience to the parties, witnesses,
counsel, and court personnel may occasionally result if a luncheon or
other recess is postponed or if a court continues in session several
hours beyond the normal adjournment hour. In this day of crowded
dockets, courts must frequently sit through and beyond normal
recess; convenience occasionally must yield to concern for the in-
tegrity of the trial itself.
See also Shedlock v. Marshall, 186 Md. 218, 46 A.2d 349 (1946) (cross-
examination of witness who conversed during recess with counsel).

30. Many lawyers opine that the coached witness may be unmasked by well-
placed inquiries regarding the number of consultations the witness had with
others prior to trial. See, e.g, J. Barr & J. BALicer, Cross-EXAMINATION AND
SummatTION 97 (1948); L. Scuwartz, Cross-EXAMINATION IN PERSONAL INJURY
Actions 42 (1933). Compare People v. McQuirk, 106 Ill. App. 2d 266, 245 N.E.2d
917 (1969) (skillful but unavailing cross-examination of prosecutrix in rape case).
Thoughtful guidance on cross-examination of the coached witness is presented in
KEETON, supra note 22, at 136-38.

31. C. Dickens, BLEAK House 7 (DeVries ed. 1971):

The little plaintiff or defendant who was promised a new rocking-
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 59 of 62

1982] DIRTY TRICKS 273

discussion is limited to delay at the eleventh hour.” As several
commentators have pointed out, it is not always clear what lies
behind counsel’s decision to delay, or whether delay is in the
client’s interest or solely the attorney’s interest®

It is sometimes stated that ... the lawyer representing the defendant
should take every opportunity to have the case continued or to delay
its final disposition in any other way ... . [But] it does not follow that
the temporary delay that can actually be obtained will benefit the
defendant .... Delays in litigation usually result in greater expense
of trial to both parties, and the necessity for each lawyer’s devoting
substantially more time to the case. This is particularly true when the
continuance is obtained so near the trial that each lawyer has
necessarily done a part of the final trial preparation.”

 

horse when Jarndyce and Jarndyce should be settled, has grown up,
possessed himself of a real horse, and trotted away into the other
world. Fair wards of court have faded into mothers and grand-
mothers; a long procession of chancellors has come in and gone
out...; there are not three Jarndyces left upon the earth perhaps,
since old Tom Jarndyce in despair blew his brains out at a coffee-
house in Channery-Lane; but Jarndyce and Jarndyce still drags its
dreary length before the Court perennially hopeless.

32. For a discussion of delay in connection with discovery and motion practice,
see FicG, supra note 10.

33. See Miller, A Program for the Elimination of the Hardships of Litigation
Delay, 27 Onto Sr. L.J. 402, 409 (1966); Ordover, supra note 2, at 309-10. Zeisel,
Delay by the Parties and Delay by the Courts, 15 J. Lecat Ep, 27, 29 (1962), sug-
gests that:

... counsel may not answer a call out of sheer negligence, but it may
also be an intentional move in the interest of his client because, for in-
stance, the evidence is not fully ready for trial, or because counsel
may prefer that settlement negotiations be continued. But even if
counsel should have so many cases on hand that he is forced to
postpone some, such delay might well be construed to be in the in-
terest of his client if the client prefers a delayed trial with this par-
ticular counsel to an earlier trial with a counsel who would be less
busy but also less desirable. Thus, the study does not always permit
us to distinguish betwen delay that is in the client’s interest, delay
that is in the counsel’s interest, delay that is caused by the counsel’s
courtesy to opposing counsel, and delay that is simply due to
negligence.

34, KEETON, supra note 22, at 432-33. Compare, Kiefel v. Las Vegas Hacienda,
Inc., 404 F.2d 1163 (7th Cir. 1968) (counsel reprimanded for numerous
postponements of and last minute effort to seek a stay of new trial). On delaying
tactics by the defense in criminal cases see State v. Hansen, 215 N.W.2d 249, 250
(Iowa 1974):

[We cannot overlook the conduct of defense counsel, which deserves
our strongest censure as being diliatory, obstructive, and harassing.
Altogether the record shows some 135 filings in the case, almost

. 100 of them before trial. Many are routine but far too many are peti-
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 60 of 62

274 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

The Code provides some guidance on the problem of delay:

DR 7-102(19) In his representation of a client, a lawyer shall not:

(1)... delay a trial, or take other action on behalf of his client when
he knows or when it is obvious that such action would serve ,
merely to harass or maliciously injure another.*

Notwithstanding the jurisdiction of the trial judges to enforce
this provision by reason of their regulatory power over members
of the bar practicing before them,* judicial control of diliatory
continuances has been less than encouraging. A fairly recent ex-
ample is.provided by a Louisiana case, Schulingkamp v. Noonan.”
In that case a notice of settling was sent to plaintiff’s counsel
three and a half months prior to the trial date, after counsel had
failed to attend a pretrial conference. Counsel had not com-
municated with the client or obtained medical evidence from her
physicians as late as twelve days before trial, and sought a conti-
nuance at the very last minute. The trial judge denied the conti-
nuance. Opining that the mishandling of the case was not at-
tributable to the client, the appellate court ordered the respondent

 

tions, applications, motions—endlessly repeated—and frequently
without any semblance of merit. At the same time counsel was
trumpeting for a speedy trial and claiming denial of constitutional
rights because the case was so long delayed. We agree with the trial
judge—one of six who became the object of defendant’s carping dur-
ing the course of the case—who said defendant was s using delay and
hindrance as a ploy to set up a basis for appeal. .

|, Lawyers are officers of the court, too, and actions which can most
charitably be described as pettifoggery have no place in the represen-
tation of a client.
See ABA Project on Standards for Criminal Justice, Standards Relating to the
Prosecution Function and the Defense Function (Approved Draft 1971).

35. Model Rule 3.2 clearly acknowledges counsel’s duty, as an officer of the
court, to expedite litigation:

Rule 3.2 Expeprrinc Litication: A lawyer shal) make reasonable ef-
forts to expedite litigation consistent with the interests of the client.

Comment: . . . The question is whether a competent lawyer acting in
good faith would regard the course of action as having some substan-
tial purpose other than delay. Realizing financial or other benefit from
otherwise improper delay in litigation is not a legitimate interest of
the client.

36. Cf Cannon v. U.S. Acoustics Corp., 398 F. Supp. 209, 214-15 (N.D. Il.
1975); Move. Ruves or ProressionaL Conpuct Rule 3.2, Comment (proposed
final draft 1981) (‘‘Any solution must necessarily involve appropriate disciplinary
measures.’”’).

37. 250 So. 2d 478 (La. App. 1971).
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 61 of 62

1982] DIRTY TRICKS 275

trial judge to vacate his refusal of a continuance, while paying lip
service to the need for judicial control of diliatory practices.*

Fortunately, other courts have taken a more active role in deter-
ring diliatory conduct. For example, in In re Sutter, the United
States Court of Appeals for the Second Circuit affirmed the trial
court’s denial of motions for substitution of counsel and for ad-
journments based upon counsel’s claimed lack of preparation, and
assessed $1,500 in costs on counsel for causing a three-day delay
in the start of the trial pursuant to a local rule of court.”

Similarly, in Associated Radio Service Co. v. Page Airways,
Inc.,* the trial judge required counsel to pay to the opposing
party the expense of unnecessary proceedings caused by their
failure to prepare and provide a court ordered discovery con-
ference report, with directions that counsel not be indemnified by
their clients.*?

 

38. The court noted that:
We believe a court ought to have inherently the power to approp-
riately deal with a lawyer whose discourteous mishandling of a matter
causes trial breakdown and the defeat of the court’s judicial function
by loss of a trial day.... In granting the writ, we alternatively
ordered continuance on such conditions as the trial court considered
just “including an order that present counsel provide the court with
plaintiff's address so that the court may direct plaintiff to employ
other counsel,” ... fbut] as S. Cr. Rute 14 and as State Bar Ass’n
Arts. of Incorporation, art. 12 § 2, grant lawyers a general license to
practice law in the state, and neither trial court nor court of appeal is
authorized to restrict the license.
Id. at 480. But see Link v. Wabash R.R., 370 U.S. 626, 82 S. Ct. 1386, 8 L. Ed. 2d
734 (1962), affirming the dismissal of a complaint based on counsel’s failure to at-
tend a pretrial conference, and other diliatory conduct.
39. 543 F.2d 1030 (2d Cir. 1976). °
40. Rule 8 of the Individual Assignment and Calendar Rules for the Eastern
District of New York provides:
Rule 8. SANcTIONS.

(a) Dismissal or default. Failure of counsel for any party to appear
before the court at a conference, or to complete the necessary prepara-
tions, or to be prepared to proceed to trial at the time set, may be con-
sidered an abandonment of the case or failure to prosecute or defend
diligently, and an appropriate order may be entered against the
defaulting party either with respect to a specific issue or on the entire
case,

(b) Imposition of costs on attorneys. If counsel fails to comply with
Rules 3(f), 6(f) or 7 or a judge finds that the sanctions in subdivision
(a) are either inadequate or unjust to the parties, he may assess
reasonable costs directly against counsel whose action has obstructed
the effective administration of the court’s business.

41. 73 F.R.D. 633, 25 F.R. Serv. 2d 218 (N.D. Tex. 1979).
42. See also United States v. Lespier, 558 F.2d 624, 628 (1st Cir. 1977) (assess-
Case 1:19-cv-03837-VSB Document 106-1 Filed 12/20/19 Page 62 of 62

276 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

D. Mary Carter Agreements

The ‘‘Mary Carter Agreement,” in its most common form, is a
secret settlement contract pursuant to which one of several co-
defendants agrees to pay plaintiff some amount up to a stated
maximum to be reduced or eliminated altogether depending upon
plaintiff’s recovery from the remaining co-defendants.** While
such agreements have been upheld in several states, at least when
the agreement had been fully disclosed and when the record did
not provide definite evidence that the participating co-defendant
collusively feigned actual adversity during the trial to the pre-
judice of the non-participating co-defendant,““ such agreements
have been condemned when they distorted the adversary system
and resulted in sham litigation.

In Daniel v. Penrod Drilling Co.,**° a Jones Act employee of
Penrod sued for injuries suffered aboard a crewboat en route to an

 

ment of costs and punishment by contempt available for contumaceous behavior
or delaying tactics).

For discussion of the inherent power of courts to levy fines and other sanctions

‘on counsel see Note, Civil Procedure — Power of Federal Courts to Discipline At-

torneys for Delay in Pre-Trial Procedure, 38 NotrE Dame Law. 158 (1962); Com-
ment, Attorney’s Negligent Failure to Comply with Procedural Deadlines and
Court Calendar Orders — Sanctions, 47 Tex. L. Rev. 1198 (1969).

I have not attempted to catalog other strategems designed to hinder the oppo-
nent’s preparation, or prolong the proceedings. See, e.g., Kiefel v. Las Vegas Ha-
cienda, Inc., 39 F.R.D. 592, 596 (N.D. Il. 1966) (improper pressure brought to
bear to prevent appearance of court reporter as‘a witness); Kenney v. Superior
Court, 255 Cal. App. 2d 106. 63 Cal. Rptr. 84 (1967) (‘“cornering”’ medical experts
by placing them on a community ‘‘medical committee’’); Rousseau v. West Coast
House Movers, 256 Cal. App. 2d 878, 64 Cal. Rptr. 655 (1967); Sweet v. Stutch,
240 Cal. App. 2d 891, 50 Cal. Rptr. 9 (1966) (excessive jury voir dire),

43. The agreement takes its name from Booth v. Mary Carter Paint Co., 202 So.
2d 8 (Fla. App. 1967). Compare ABA Comm. on Ethics and Professional Respon-
sibility, Informal Op. 1846 (1977):

If an attorney has entered into an agreement of this nature, the con-
cealment of it or the failure to reveal it could be misleading and decep-
tive to opposing counsel, the court and the jury. Accordingly, we
think that in the interest of complying with the intent of the quoted
Disciplinary Rules [DR1-102 (A)(4); DR 7-102 (A)(6), (7)]. A lawyer
should reveal promptly to opposing counsel and to the court the ex-
istence of any agreements of this nature. This should be done in suffi-
cient time for opposing counsel to be afforded an opportunity to take
appropriate steps and employ proper procedures to safeguard the in-
terests of his clients.

44. See Note, Are Gallagher Covenants Unethical?: An Analysis Under the
Code of Professional Responsibility, 19 Ariz. L. Rev. 863 (1977).

45. 393 F. Supp. 1056 (E.D. La. 1975).
